                Case 2:18-bk-25066-BB                         Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                        Desc
                                                              Main Document     Page 1 of 62


 United States Bankrlplry Cout for the:

 CENTRAL DISTRICT OF                              RIVERSIDE DIVISION



                                                                                  I    chapter 7

                                                                                  tr   Chaplef   11

                                                                                  E ctmpter tz
                                                                                  tr Chapter l3                                tr     Check       iflhis an




Official Form 101
Yoluntary Petitiol_ for Individuals Filing for                                                        Bankruptcy                                         rzrz
The bank.uplcy forms useyou and Debtorl to rerer to a debtor tlllng arone. A mairied coupte mayrit€ a bantruprcycase                      toget'ei+attc;;tt-
case-and in joinr cas€s, these forms us€ you to ask ror inrormatio;rrom borh debt"rs. roi exampre, rr a rom jsr<i, "oo yoi own a car," t'Janswer
would be yes if either debtor owns a cai When info.mallon isneeded aboutlhe spouses separat;tn the fom uses Deb&;.t and Debr;2to dtslinguisn
befw_eeh them. In Jolht cases, one of the spouses must repon infornation as Oebrof l ahd tlie olhe; as Deblor2,The same pe.son must
                                                                                                                                      be Debio; in


Be as complete and accurate as           possible.lftwo marled people are liling together, both ar€ equatty responsibte fo. supptytng correct informa on, tf
hore space is needed, altach        a   separate sheetro this form. on lhe top or any additionarpages, wire your name and c;se nu;ber (tf known). Answer




EE         roenttty   vo,,""rr

                                                                                                       About Debtor2 (Spouse Only In a Jolnt Caso):



     W.ilo the nane lhalis on            [,4a a
     you governmenr-lssued
     piclLrre idsntilicalion (for
     exafrPl6, yourdrivefs
     licenssor passpon).


     identiiication to your
                                        Castanon
     m€et ng with the lruslee           Lasl name and sdrfix (Sr, Jr., tt, rtt)                        Lasl name and Sufllx (Sr.,   Jr.,lI,lll)



2.   Allolher names you have
     lsed in the lastB years
     hclude your marned or




     Only the tast 4 dlglts of

                                        xxx-xx-2674
     ldentlfication number
     (rTrN)




                                                     Voluntary P€tjtion forlndividuals Filing for Bankruptcy
               Case 2:18-bk-25066-BB                     Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                         Desc
Debbr   1   l\,laria Luisa Castanon
                                                         Main Document     Page 2 of 62



                                  About Debtor      1:                                            About Debtor 2 {Spouse Onty in           a   Joint Case):

4.   Any business names and
     Employer ldentification
     Numberc (ElN)you have        I    lhave not used any business    nameorEtNs.                 E    thavenot useo anyoustness name or EtNs.
     used in lhe last 8 years

     Lncludel€denamesand Businessname(s)
     doing brsr'noss as names

                                  ElNs                                                            EINS




                                                                                                  lf Dobtor 2lives at a difierentaddr€ss:
                                  10943 Saragosa Slreet
                                  Whittief. CA 90606
                                  @                                                               Namt€FGA-dry,              SraG   &7rp-oG



                                  ll your malling address ls diffe.ent from lhe       one         tf Debtor 2.s maiting ad.tress is difiercnt rrom yours,        til it
                                  above,  fillit in here, Note thatlhe court wiltsend  any        in here. Note that lh; court w t send any noUces to lhis
                                  noliceslo you allhis mailing    address.                        mating addrcss



                                  Number, P.o. Box, slreer, ciry. stalo & ztp    cod6             Ntm6;iEo.           Box-Fv€et, diry,   StaG.ZF




6.   Whyyou arc      chooslng Checkone:                                                           Checkone:
     t/,/s dtsrrict to flle for
     bankruptcy                   I      Ov$the last     180 days beforenling lhis    pettion,    tr       Ov€rthe last lsodays belore liling lhis pelition, I
                                         Lhave lived in thls disficl longer lhan in   any                  have lived in lhls dist ictlongerthan in any olher
                                         othef dislricl.                                                   drslrct.

                                  tr     thave anorher€ason.                                      tr       ttrave anomerreason.
                                         Exprain. (see 28 u.s.c. s 1408.)                                  Explain. (see 28 u.s.c. s 1408.)




                                                 Volunlary Petition forlndividuats Fiting for Bankruptcy
                   Case 2:18-bk-25066-BB                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                Desc
Debtor   I    l/4aia Luisa Castanon
                                                              Main Document     Page 3 of 62


![l          ruu         cou"nuout /our Brnxruprcy case
                   'n"
7. ThechaPterofthe                   Crec( ore. (For a b ei descriplion oI each, see Aror'ce Req uned by        n   U-'.C.       S 342(b) tor tndividuats Fiting rat        Banktuptcy
      Bankruptcycode you are (Fom2a10)). Also,gotothe ropoipage l and checklhe apprcp.iate box.
      choosihg to file under
                                     r    chapterT
                                     E    Chapter    ll
                                     E    chaprer 12
                                     tr   Chaprer    j3


8. Howyouwillpavlhefee I                       lwillpaythe enti.e fee when tfile mypetition. Please checkwilh lhe clelks ofiice in your tocat coud for mo.e delaits
                                               aboul how you may pay. Typically, ilyou a€ paying lhofeoyou6elf, you may payw,th;ash, cashieis check. or money
                                               order.Ityour allorney s submixing your paymenl on your behalf, your attorney may paywilh s credil card or check with
                                               a  pre.0inted add€ss.
                                     E         lneed to pay the fee in inslallments.ll yo! chooso thls option, sign and atlach the Applicatian for lndividuats ta Pay
                                               rh6 Filins Fee in tnsta nents (oniciat Fom 103A).
                                     E         I request that.my lee bewalved (You may fequesllhis oplon only ilyou arefling forChapterT. Bylaw, ajudge may,
                                               butls notroquired lo, waive your ree, and nay do so only rlyour income is lesslhan 150% olthe oficialpovedy ne that
                                               applies lo your tamlly size and you are unable lo pay lhe lee in insta lments), lfyou choose lh s oplion, you husl f out
                                               lhe Applicatian ta Hava lhe Chaplet    7   Filing Feo Waived (Officia Form    1   O3B )   and file it wilh your   pelito;.


9.             lor
      Have you filed                 t    N"
      bankruptcywirhinlhe
      lastsyears?                    trves.



                                                    Oisldc(



10,   Are any blnkruptcy
                               .     I    Uo
      cases pendrng or Derns
      filed bya spousewho is         tr   yes.
      notfillng this case with
      you, or by a business




                                                                                                                                    Case number, ii known


                                                   Disrrict                                                                        Case nomber, if known



11.   ooyourenlyour                 I to.            cololnp     12

                                    tr yes.          Hasyourlandtord obrained an eviclion judgment agatnst you?
                                                     tr       No. Go lo Ine 12.

                                                     tr       Yes. Fil oul /nnial Sla lenenl Abaut an Evictian Judgnent Againsl You lFotn 1O1A) and fle it as pan oi
                                                              lh s bankruptcy petilion.




                                                   Volunrary Petilion for Individ!als Filing forBankruprcy
                   Case 2:18-bk-25066-BB                    Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                           Desc
Oebtor    1      l/4aria Lutsa Castanon
                                                            Main Document     Page 4 of 62


l![l          a"rot   auout nny Blsinesses You own as a sote proprieror
12. Areyou a sole proprietor
    otanyfull-or part-time            I   No.


                                     tr   Yes.      Name and localion of business
       a sore propnebBhip isa
       business you operate as                      Name of business, if any
       an individual, and is nota
       separate legal entily such



       lfyou have moE than one                      Number, Slreei, City. State & ZIP Cod6
       sole propri€lorship, lse a
       separalo sheel €nd atlach
                                                    Check lhe     awrcpnab box to descdbe your business:
                                                    E       Health ca.e Business (as detined in 11 U.s.C. S 101(274))
                                                    E       SinsleAsset Re€lEstate (as d€lined in 11U.s.c S1o1(518))
                                                    tr      Stockbrcker (as denned in 11 U.S. C. S 1 01 (53A))
                                                    tr      CommodltyBrokef (as deRnsd n 1l U.s.c. S 101(6))
                                                    E       None oflhe above

13,    Ar€ you liling under    ]f you arc tiling undet Chapler 11 , ke coud nust khow whethet yau arc a snal business debtot sa lhat it can sot apprcpnab
       Chapte.11 of the        doadrlres, lfyou indicato thal you are a sm€ttbusiness debtor, iou must attach you most recent batanc€ shoel, slarement oI
       Bankruptcy Code and are operalions, cash-flow stat€ment, and iederat ncome rax return or if any oi these docoments do nol exist, tolow tho procedure
       you   a   sma/ bus/ness       In 11   U.S.c. 1116(1)(8).


       For a detinillon ol sma,
                                     I tto,         rah nol nling   und€r Chapter 11.

       bls,noss deblor, see 1 1
       u.s.c. s 101(51D).            tr No.         I am ,lling under   Chaptsr I 1 , but I am   N   OT a sma I business deblor according to the dennttion ln lhe Bankruplcy



                                     tr   yes       lam liling under Chaplerll and lam a smallbusin€ss debtoraccoding tolh€ definilion n the BankruprcyCode.


@            n"nonlrvo, Orn orHaveAny            Hazardous property orAny propertyThat Needs tmmediate Auenrion

14,    Do you ownor have      any lNo
       propeny rnar poses or rs
       alleged to pose athreat       E yes.
       identifiabl. hazard to
       publlc heallh or safety?
       Or do you own any
       Propeny thar needs                        lf r.mediate
                                                            atrention ls
       immediate attentlon?                      needed, why is il ne€ded?

       Fot exanple, do you own
       Panshable goods, ol
       livestock lhat nust be fed,               Where s lhe properly?
       at a building that needs

                                                                                  Ndnber srr66r CLly Slare 3 Zipcode




                                                  Voluntary Petition for Individuals Filing for Bankruptcy
                Case 2:18-bk-25066-BB                     Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                           Desc
Oebtor   1    lllaria Luisa Caslanon
                                                          Main Document     Page 5 of 62
             e*rr"in vou. en".ts to Receive
SSI                                           a   Briefins About credir counsetins

                                                                                                        About Deblor2 (spouse only !n         a   Joint Case)l
15. Tellthecourtwhether
    you have recelved a
    briefihg about credit
                                    I    Ireceived a briefing from an approved credil                   tr   lreceived a briefing from an approved credit
                                         counseling agencywithin the 180 days before            I            counselins agencywilhin the 180 days before lfiled
                                         nled this bankru ptcy petition, and treceived a                     this bankruptcy petition, an.l lreceived a cenificate of
                                         cenif i6ate of complerion,
    The law requifes thal you
    receive a brieling about             Artach 3 copy oirhe cedifcateand rhe payment                        Atach a copyolthe cenilicale and lhe paymenlplan, I
    credit counseling beiore             plan, ifany, thalyou developed wilhrhe agency.                      any, that you developed wilh the agency.
    you ile tor bankruplcy.
    You musl rruthfully check       tr   I received a brlellng from an approved c.edit                  tr   lreceived a b.iefins from an approved credit
    one ol rhe iollowng                  counseling agencywithin the 180 days beforc I                       counseling agency within the 180 days before lfiled
    cholces. lfyou cannol do             nled this bankruptcy petition, but I do not have                    this bankruptcypetition, but ldo not havea certificate
    so, you are noleligible to           a certificate of cohpletion,
    lile.
                                         Wlhln 14 days afteryou lilethis bankuptcy                           Wthin 14 days afleryou tile this bankruptcy petilion, you
    lfyou fil€ anyway, the coun          peliUon, you   llUSTtilea   copy   ollhe cerlificate and            N,IUST fiie a copyollhe ce.lilicateand payment plan, if
    can dismiss your case, you
    will los€ whatever iiling lee
    you paro, and yo0r              tr   Icertifythatl asked for credit co!hseling                      tr   I certify that I asked for credit counseling seruices
    fied tors can beg n                  seruices from an €pproved agency, bltwas                            from an approved agency, buiwas unable to obtain
    correclion activites a$in            unable to oblain those services during rhe 7                        those services during the 7 days after lmade my
                                         days after I made my request, and exigent                           request, and exigent cifcumstances merit a 30-day
                                         clfcuhstances merit 6 s0-day temporary waiver                       temporary waiver of the requlremeht.
                                                                                                             To ask tora 30-day temporary waiver of the requn€menl,
                                         To ask to. a 30-day lemporary waiver ol th€                         altach a separale sheetexplaining what etforls you made
                                         .equiremenl, altach a separate sheet exptaintng                     toobtainthe biefing, why you were unable lo obtain it
                                         whal etiorls you made to obtain the brieiing, why                   before yo! filed for bankruptcy, and whatexigont
                                         you w€ro unable to obtain il befo.e you fled tor                    clrcumstances requ.6d you lo tile this case.
                                         bank.uptcy, and whal exigenl circumstanc€s
                                         required you tolllo this case.                                      Youf case may be dismissed iflhe coud is dissatislied
                                                                                                             wilh yoLr reasols for rol receivr9 a brielirg be'ore yo
                                         Yourcase may be dlsmlssod if (he coun ts
                                         dissatisned wilh yourreasons for notreceving a
                                         briefing betore you filed forbankruptcy.                            lf lhe courl is satisfied Wth your roasons, you musl slill
                                         lflhe couft is satisfied with your reasons, you must                rccelvoa biefing within 30 days atler yo! iile. You must
                                         stll receive a brieiing within 30 days afier you fle,               lilsa cedltical€from the approved agercy, a ong with a
                                         You must lil€ a cerlificato from lhe approved                       copy of the payment plan you developed, if any llyou do
                                         agency, along wilh a copy ot lhe payment plan you                   not do so, your case may be dismlssed.
                                         developsd, if any. lfyou do nol do so, youf case
                                                                                                             Any extension of(he 30-day deadllne is granted onlyfor
                                                                                                             cause and is limiled to a maxmum ot 15 days.
                                         Any extension ofthe 30-day deadline isgranted
                                         onry for caus6 a.d is limiled ro a daximum ol15

                                    tr   lam not required to receive        a   brienng abooi           tr   lam notrequired to receive       a   briefing abolt credla
                                         credit counsellng because of:                                       counseling because of:

                                         E     Incapacity,                                                   tr   Incapacily.
                                               I have amenlal ilness ora menlal deticiency                        lhave a hental illness or   a   menlal d€liciency that
                                               thatmakes ne incapabe olrealizing or                               makes me incapab€ ol€alizing of making rationa
                                               haking rational decisions about linances.                          decisions about f inances.

                                         E     Dtsabttiry.                                                   E    Disability.
                                               My physical disabi ity causes me tobe                              N4y physicaldisabilily causes me to be unable to
                                               unable lo panicipale in a briefing in porson,                      pa.licipate in a bieiing in person, by phone, or
                                               by phon6, orlhrolgh lhe inlernet, even afler         I             lhrough ihe internet, even aner I reasonably tied to
                                               reasonabiy tded to do so.

                                         tr    Active duty.                                                  E    Acrive duty.
                                               ram clrrenllyon active miirary duty in a                           lam curenllyon aclive militaryduty n a miLitary
                                               miitary combat zone.
                                         llyou believe yoo are nol reqlired lo receive a                     llyou believe you are not required to recsiv€ a briefing
                                         bdeling aboutcEdil counseling, you musttile a                       aboul ffedil colnseling, you mustfile a molionlorwaiver
                                         molion for waiver credil counse ing with the coLrn.                 ofcredil counseling with lhe courl.




                                                  VoluntaryPetitionforlndividuals FilingforBankruptcy
               Case 2:18-bk-25066-BB                     Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                        Desc
oebtorl      Maria Luisa Casianon
                                                         Main Document     Page 6 of 62

ElEl        answerrhese ouestions ror neporting purposes
16.   whatkindofdebtsdo 16a.                  Areyou.debls primarily consumer debts? Corsumerdebrs           are deiined in 11U.S.C. S       101(8)as'incurcd byan
      you   h6ve?                             individual prima ty for a peEonat, famity, or househotd purpose..
                                              E   No. co ro tine 16b.

                                              I   Yes. co to line 17.
                                  16b.        Are yourdebts primarily buslness debts? Ausiness debis are debls thatyou incured toobtain
                                              money lor a business or inveshent orlhough lhe operaiion of lhe business or investment.
                                              D No. Go lo tine 16c.
                                              E yes. Golo rine 17.
                                  16c.        State the type of debls   yo! owe lhat are nol consumer dobts or business debls



17. Areyou filing under           tr   No.    lam nol tilirg underChaplef    7.   co toline   18.


      Do you esrimate     that    I    y€s.   I am nling under Chapter 7. Oo you estimate thal afle. any exempt propeny is excudod and administrarive expenses
                                              aro paid that funds will b€ avaitabte to dtstibule to unsecured credttors?
      property ls exclLJded and
      adminlslrative expenses
      are pald thatfunds will
                                              INo
                                              tlYes
      disrributlon lo unsecured


18,   How hany Credilors do       a    1-49                                          E 1,ooo,5,ooo                           E    25,001-5o,ooo
      you estimate that you
                                  D    50,99                                         tr 5oo1-1o,ooo                          tr   5o,ooi-ioo,ooo
                                  E    too-199                                       tr 1o,oo1-25,ooo                        tr   Mofe thanlOO,OOO
                                  tr   2oo-999

19.   How mlch do you             tr   so - $5o,ooo                                  tr   gl,ooo,oo1 - S1o milion            tr   6500,000,001  -$1 bi on
      estlhale your assets to     tr   sso.ool - Sloo,ooo                            n    $1o,ooo,oo1 - $so ml lon           E    $1,ooo,ooo,oo1 - $10 bi ton
                                  I    sloo,ool " $soo,ooo                           E    g5o,ooo,oo1 - $ioo milion          E    $1o,ooo,ooo,oo1 - $50 bilion
                                  tr   $5oo,oo1 - $1 milion                          tr   $1oo,ooo,oo1 - $soo minion         D    More rhan $50 blllion


20.   How much do you             tr   so - $5o,ooo                                  E 51,ooo,oo1 - $10 mition               tr $500,000,001'S1 bilion
      estimate your liabllltles   tr    $5o,oo1 - $ioo,ooo                           tr S1o,oo0,o01 - $50 mirion             E    51,000,000,001' $10 blllon
                                  E sjoo,ool      - $soo,ooo                         E sso,ooo,ool - $1oo hflioi             tr   510,000,000,001 - $50 bi lion
                                  r    $soo,oo1 - s1 milion                          E sloo,ooo,ool - ssoo mition            tr

EE          s'g"   ea"*
                                  lhave examined lhls pelition, and decla€ undef pena[y oiperjurytha he information prcvided islrue and @nect

                                  lf lhave chosen lo file under Chaprer 7,I an aware thal tmay proceed, if elig bte, under Chapter 7, j 1,12, or 13 ofliUe 11,
                                  llniled Slales Code. I und€Fland the felietavallable under each chapter, and lchoose to proceed under Chapter T.

                                  lr no altorney represents me and did nol pay or agfee lo pay someone who is not an auom€y to hetp me            fr   our this
                                  document, lhave obtained ard read the nolice requ.ed by 11 U.S.C. S 342(b).

                                  lreqoesl relier in accofdance wilh the chapter otlitle 11, United Stat€s Code, specilied in this pelilion.

                                  llnderstand making     a falsestatemenl, concealing pfoperty, orobtaining money or property by      l€ud   in conneclion with a




                                        a Luisa Casta


                                         lll)r/>,-,tw
                                  o**"0*MM/DO/YYYY


                                                 Voluntary Petition for Individuals Filing for Bankruptcy
             Case 2:18-bk-25066-BB                       Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                    Desc
                                                         Main Document     Page 7 of 62
Deblor   1   l\,,laria Luisa   Castanon




Foryour attorney, it you arc          the.liomey ror the debto4s) named in this petition, declae that thave infomod lhe deblor(s) aboul eligibitig to proGed
                                     I,
                                     udetChapret7,11,12,ot13oftitle11,UniredStatesCode,andhaveexplainedrheretiefavaibbteundqea;hchaprer
                                     forwhich the pe6on is eligible. lalsocerlitlhalthavedotiveredlolhedeblo(s)ihenolicebquiredbyllU.S.C.S3a2(b)
lf you arc nor represenlod by        and. ina case in whlch S 707(bX4)(D) appties, cenify that thav6 no knowtedge atter an inquirylharihe infornation In lhe
a. atiorney, you do not neod         sch€dulesiiled   withlh. pelilion   is   i.corec|

                                     /s/ Jamos Geoffrcy Bejme                                      Dale        December 31, 2018
                                     Signature or Alto.ney lor Dabrd                                          Mt  / oD a,11a

                                                         Bsime 163755

                                     Rancho Law Qrorp

                                     3333 East Concours Street
                                     Building 7, Suite 7101
                                     ontaio, cA 91764

                                     cdbdphom (909)944_7777                                                      jbeime@beirnelawlirm.com
                                     163755 CA




                                                volunlary Petition for Indivlduals Filing ror Bankruptcy
         Case 2:18-bk-25066-BB                         Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                       Desc
                                                       Main Document     Page 8 of 62


                                       STATEMENT OF RELATED CASES
                                   INFORMATION REQUIRED BY LBR 1015-2
            UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRTCT OF CALIFORNIA
1.   A petition under ihe Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has prevlolsly been filed by or
     against the debtor, his/her spouse, his or her current or former domestic partner, an afilliate of the debtor, any
     copaftnership or joint veniure of which debtor is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor is a director, officer, or person in control. as follows: (Set forth the comDlete number
     and litle of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
     assjgned, whether still pending and, if not, the disposition thereof. lf none, so indicate. Also, list any real property
     included in Schedule p'lB that was flled with any such prior proceeding(s).)


2.   (lf petiiioner is a partnership or jolnt venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previousiy been filed by or against the debtor or an affiliate of the debtor, or a general part;er in the
     debtor, a relative of the general partner, general partnef of, or person in controi of the debtor, parlnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date flled, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereoi lf no;e, so indicate. Also, list
     any real property included in Schedule AJB that was filed with any such prior proceeding(s).)


3.   (lf petitioner is a corporction) A petition under lhe Bankruptcy Act of'i898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries. a director of the debtor. an officer
     of the debtor, a person in control of the debtor, a partnership in whrch the debtor is general partner, a general partner
     of the debtor, a relative of the general paftner, djrector, officer, or person in control oithe debtor, or anlipersons, firms
     of corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, naiure of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. If none, so indicate. Aiso, liat anv real DroDertv included in schedule
     A,/B lhat was filed with any such pr or proceeding(s).)


4.   (lf petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtof within the last 1B0 days: (set forth the complete numbei and title of each such prior
     proceeding, date filed, nature of proceeding, ihe Bankruptcy Judge and court to whom assigned, whether stiil
     pending, and if not, the disposition thereof. lf none, so indicate. Also, list any real property includ;d in Schedule p/B
     that was fled with any such prior proceeding(s).)


I declare, under penalty of perjury, that the foregoing is true and                            corfect
            at         Anseles                                            California.                      \ [ ^._. -. 1,-rf\
Execuled         Los                                                  ,                                    V\$Y \ C\
                                                                                                             Maria Luisa Castanon
Datel                  ta-l-tr laoU                                                                          Signature of Debtor          1




                                                                                                             Signalure of Debtor 2




                  This   fom   is mandarory. rr has been   €ppbvdd lor use   in lhe   un   6d srares Bankruprq coun lor lhe cenlrat D slrict ot catifohra

                                                                                                      F 1 015-2.1 .STMT.RELATED.CASES
                 Case 2:18-bk-25066-BB                         Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                 Desc
                                                               Main Document     Page 9 of 62

 Deblor      1                  Maria Luisa Castanon

 Oeblor2
 (srou$    ir,   n   is)

 Uniled Slates Bankrupic-y Court             forlhe:     CENTRAL OISTRICT OF CALIFORNIA, RIVERSIDE DIVISION



                                                                                                                                                    E    Check   iithis   is an




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                    12t15
Be as complete and accurale as possible, lf two  harried people are fiting logether, bolh are equalty responslble for s!pptying correct
informalion. Fillour all ofyo!rschedules lirstithen comptete the Information on thisform.Ityou are fillng .mended schedoles afteryou fite
your originalforms, you mlst fill out a new Sumnaryand check th€ box atthe top ofthis pag€,

EEEI                 sqrmarize Your nssets




 1.    schedule A./Br P.openy (otiiciat Fom 106r'JB)
       1a. Copy line 55, Toral r€al€stal€, from Scheduto AJB                                                                                             $            457,840.00

       1b. Copy lins 62, Total personalpropedy,              lbm Schedute    AJB.                                                                        $                23,775.00
       1c.       Copyli.e 63, Toral ol sll propeny on ScleoJle r,/8..                                                                                    $            481,615.00

EEEEtr               summarize Yo!r Liabitiries

                                                                                                                                                        Yourllabllllles

       Schadul, D: Oedilors Who Hav6 Clains Socurod by Prcpeliy (Ofiicial Fom 1060)
       2a, Copy the Iola you listed in Colunn A, Atuount ol clain, at lho bottom of lhe tasl pag€ of Pa.l 1 ot Scltadrte D...                           $             481,863.00

       Schedulo            gF: Crcditots   Who Have Unsacurcd Clains (Otnc al Form 106E/Fl
       3a.       copy rhe rotalclairns from Pa't    1 (p.io ly unsecurod claims) r@m tine 6e of Scredu/6 E/F..................                                                    0.00

       3b.       copy fhe     rotar crarns f/om Pad 2 (nonp.ior ty   usecu€d    ctaims) lrom I ne 6t ot Scredu te E/F............................       $                 49,448.00


                                                                                                                                                                    531 311.00


EEiEJ                summarize vour Income atrd Expenses

 4     Schedule l: Yar lncame (Ofllc1a Fom 1061)
       Copy your combined monlhlyincome trom ine 12 of Schodule /.                                                                                                         5,358.00

 5.    Schedule J: Your Expenses (Ofiicial Form 106J)
       Copy yoJr monrh y expenses 1an lina 22L ol Schedule J                                                                                                               5,330.00

f,!!!N mswerrrese Ouestions forAdmlnistrative and statistlcal Records
 6. Are you filing for bankruptcy !nder Chapters 7,11, or 13?
     D No You have nothing to repon on lhis pan of the form. Check this box and submit this form lo the @un with your olher schedules.
     I Yes
 7. What kind ofdebtdoyou have?
       I             Yoor debts a.e primaily consumer debts, Consumer debls are those "incuned by an individua primarily tof a pe6onal, iamiy, or
                     householdpurpose.'11U.S.C.S101(8).FilloutinesS-9gtorslalisticalpurposes.2SU.S.C.Sl59.

       E             Your debts are not primarily consumer debts. Yo! have nothinq to fepon on lhis pari ofthe form. Check lhA box and submil lhis iorm to
                     lhe @url with yourolher schedules.
                                           Summary ofYourAssets and Liabililies and Certain Statistjcal Information
softva@ copyiehr (c) rss6.20r 3     Be{
            Case 2:18-bk-25066-BB                  Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                         Desc
 Oebtc'r    1   [,{aria Luisa Castanon
                                                   Main Document    PageCas€
                                                                          10nl'mbe.
                                                                             of 62(ifknowr)

 8,   Froh lhe Sfalement ofYour Cuteht MoDthty tncome: Copy yourtolat curenr monthty incone trom Ofticiat Fom
      1224,1 Lin€ 11i oR, Form 1228 Line 11; oR, Form 122C1 Line 14.


 9    Copy lhe followlng speciar categories ofclaimsfrom Part4, tine 6 of Schedrte E/F:


      From Fart 4 on Scheduto E/F, copy the followlng:

      9a. Domeslic supporl obligalions (Copy line 6a.)                                               $             0.00

      9b- T€xos and cerlain olherdebrs you owe lhe govemment. (Copy Ine 6b.)                         s             0.00
      gc. Claimsrordearh or personal injury white you were inroxicatod. (Copy
                                                                              tine 6c.)              $             0.00

      9d. Siudenl loans (copyline 6r.)                                                               $       20,773.O0

      9e, Obligations alising out ofa sepa€tion agreomenl or divorco that you did not repon as
          pio tyclaims. (copy lin€ 6s.)                                                              $             0.00

      91,   Oebls topension orprofit-sharing plans,6nd oth6r simitd dobts. (Copytin66h.)                           0.00


      99. Total. Add lines 9alhrough 9f.                                                         $         20 773.OO




                                           Summary of Your Assets and Liabilities and Gertain Statislical Infomation             page 2   ol2
sdrMrc coerieh   G) 1es&201s8ad
              Case 2:18-bk-25066-BB                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                            Desc
                                                         Main Document    Page 11 of 62

 Debtor   l                  lvlaria Luisa Castanon

 Debtor2
 lspdse. rrrine)

 Uniled States BankruDtcv         Co!dlor   the:   CENTRAL DISTRIcTOF CALIFORNIA. RIVERSIDE DlvtstoN


                                                                                                                                                              fl   Check iithis is an




Official Form 106tuB
Schedule A/B: Property                                                                                                                                             12t15
In oach cateqory, sDparatoly                                                            For€than ono catogory, ls hoassoitnrhs crregorywhereyo!
                                  llst.nd doscrlbe itehs, Llstan.ss€t ohty onco, Itan.ssEtths              th
think ltfil3 besl Beascohpletoandaccurateaspossiblo.lftwomariledpeoploar€filingtogeth€r,borhar6equaaly;osponstbtotorsupptyingaorioct
hrohatroh.lfhoE sp.co ls noeded, attach a sopabro sh€etto thrstorm, on therop ofahy additionatpagos, wito yourn.n. and case nJmb;r (r khown).


ffil       o".-ruo e."r' co"raoncc, sulrdrhs,      Land, orother RearEsrar€ you own or Hav€ an Int€rosr In

1. Do you own or hav6 any leg.loraqultabte ihlerost In.ny 16sldenco, bultdtng,Irnd, orsth arproporty?



   ly*        wherorsth€p.ope y?




                                                                whal ls lho propony? cho.( a             har appry
        10943 Saragosa Sireet
                                                                  I     sinsroj.m lyhom€                                          Oo nol d€ducl 6€cuEd clains or sxehplons. Pur
                                                                        Dup ox or mulrl-unil bu rding                             lh.amount olany s€curcd cla ns on Scredrre 0l
                                                                  E                                                               Ctodilots Who Havo Clelns Saubd by Ptop6ny.
                                                                        condom nllm or coops€lv€
                                                                  E
                                                                  !     Manulactu.€d or mobilo hom€
                                                                                                                                  Cunonlv.hooflho              Curdhivaluoollho
        Whiltier                       cA   90606-0000            tr                                                              cndropropo.ly?               porllonyo!own?
                                                                  tr                                                                      $457,840.00                 $457,840.00
                                                                  tr                                                              Ooscrlbe tho naluro ofyour ownorshlp lhtordst
                                                                  tr                                                              (such as foo slhpls, to.ancy by th€ ontlrerlos, or
                                                                who has   !n InroEsr         In   rhr propdrty?   chsck   oi.
                                                                  E     Debtor   l   only
                                                                  E     Dabrofzonty
                                                                  E     oebror   l.nd       oobior2 on y
                                                                  I     At bastono otrh€ debrorc and anoih.r
                                                                                                                                  Tt    Chock lf   lhb ls conmunlty prop.rty

                                                                Orhcr Infomarlon you wlsh ro add                aboltthis rteh,
                                                                Propcrly ldonlllic.llon nrnber:




2.     Add the dollarvalueoflhe portion yo! own for all ol your entries lrom                                lncludlhg any entries for
       pages you have attached for Part 1, Write that number h                                                                                                      $457,840.00

f@fl      ooscriro vourvorrrcres

Doyou own,lease, or have legat or equltable Intereslin any vehiclds, whetherthey are registered or no1? Include any vehicles you own lhat
someone else drives. lfyou lease a vehic e, also reporl il on Scheduie G: E eculaw Cantacts a..t UnexDied Leases,




                                                                      Schedule AJB. ProperLy
sorsais copFshr    (c)   reeF2or3ean
                    Case 2:18-bk-25066-BB                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                Desc
 Debtor            1   l\4aria Luisa Castanon
                                                               Main Document    Page 12 of 62
3. cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    trNo
    I       ves


  3     t     t\,lak€. Toyota                                   Who has ah lhterost in tho prop.rty? chsckoia    Do nor deductseouEd calmsor exemplois Pul
                                                                                                                 lh6 amountoianys€curod daims on Sch6dr/6 Dl
              Modet: Camry                                      E   Debror     l   only                          Oedita6 Who Have Chlhs Sgcu@d W tuapedy.
                           2002                                                                                  cunonivaluo    ofrh€     curEnt value orthe
                                                  190,000       E   Deblor     1 and Dobror 2 onry

                                                                I   At oast one orrhe debtore and anothof

                                                                E   che€k irthis ls cohhunlty prop€rIy                    s2,612.00                  $2,612.00



                                                                Who has ah inlorosr ln rho propcrty? ched on6    Do nol deducr s€oured daims orexemptions. Pur
                                                                                                                 Iha amount olany r€cured cr6lns on scr6du/e ol
                                                                E   oouor r onry                                 Crcdilot' Who Have Clains Securcd W Ptopony.
                           1996                                 E   oebror 2 onry                                Currcnlvaluooatho Curchtvalueoftho
                                                  235,000       E   Dobtor 1 and Debtor 2 on y
                                                                I   At lsas(   ohsoltho d€brorc and anolh.r

                                                                E   chock lrlhls ls communliy pbperly                     $1,316.00                  $1,316.00



                                                                Who has an lnrorosr Inthopropony? choaon.        Do not deduct s6cured clahs orex€frptions. Pul
                                                                                                                 tho amount ol .ny socured cl.ims on Sch6du/o D
                                                                D   Dobror 1on y                                 C@dIq6 t4ha Haee Chhs Secuod by P.opedy.
              Ya3.         2015                                 D   oebtor z on y                                         oflhd
                                                                                                                 Curoht v.lro             C!tr nl valro ollho
                                                   38,000       E   Dobror     l   and Oeblor 2 onry             ondroproporly?           ponlonyouown?
                                                                I   At basl on€ olrha d.brors and anolhsr
              Car loan and title afe under detorc
                                                                E   Chock larhls ls commtrnlly propcny                  914,177.00                 $l4,177.OO



4. W.tercraft, alrcraft, motor homes, ATVS and other redeatioral veh lclos, othervehlctes, and accessories
  Erahplos: Boats, t ailers, motors. pe6o.al walerc.alt, lishing vessels, snowmoblles, motorcycle accessories

    I       t'to
    tr      Yos



5       Add the dollarvalue of the porlion you own for all of your enlries from Part 2, includins any entries for
        pages you have attached forPart2, Write that hurnberh                                                                                   $18,105.00


                   Dcscrlbo Your Porsonal   rnd   Housohold lrens
                   owtr ornave any regd or eq               nterestin any of lhe following items?



6. Household goods and furnishings
        Exanplesi Major appliances, iurnilufe, linens, china. kiichenware
      trNo
      I      Yes. oescrlbe.....

                                        I\,,llscellaneous household goods, f umiture, f umishings, television,
                                                     video and computer e                                                                             $3,000.00




                                                                          ScheduLe AJB Propedy
so,n€rc copyiqhr (c) rs5.201s se$
               Case 2:18-bk-25066-BB                                  Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                               Desc
 Deblor   1        l\rlaria Luisa Castanon
                                                                      Main Document    Page 13 of 62
                                                                                                  Case number                                  t,/knov-)


    E amplesrTelevislons and €diosi audio, video, sterco, and djgital equipmenl; computers, pinters, scannersi music colleclionsi eleclrcnic devices
                       including cel phones, came€s, media playe6, games
   lNo
   E Yes.       Describe.....

8. Collectiblesolvalue
    Examplesr Anliques and iiglrines; painlings, pinls, or olher                              an\{o{   books, picturcs or other arl objectsi stamp, coin, or baseball card @llect onsi
              olher colleclions, memo€bilia, col ectibles
   I    tro
   tr   Yes. Describe.....

9. Equipment for sports and hobbies
    ExaDplesr Spods, phoiographic, exe.cise, and oher hobby equipmenl; bicyc es, pooltables, golfclubs, skis; canoes and kayaksi carpentrylools;
              musicat instrum€nts
   lro
   tr   Yes. Desc be.....


       Examplesr Pistols, ines, sholguns, ammuntion, and retaled equpdent
   I    t'to
   tr   Yes. Ooscribe.....


       Eramplesr Everyday clolhes, fu6, Leather coaG, designerwear, shoes, accessories
   DNo
   I    Yes. Describo....

                                          Clothinq. shoes hats, iackets and other oersonal effects,                                                                           $600.00



       Eratplesj Everyday jowelry, costume jswelry, engagement rlnss, wedding ngs, heirloom jewelry, watches gems, gold, sllver
   trNo
   I    Yes. Oesc be....

                                          Walches, alasses and various items of                                                                                               9500.00


13. NonJarm animals
       Exanplosj Dogs, cats, birds, horses
   I    tto
   tr   Y€s. Osscribe.....

14. Any other personal and household items you did notalready list, ihclodihg any health alds you dld not llst
   I    tlo
   !    Yes     Gve speciilc intormalion.....


 15. Add the dollar value ofallofyour entries trom Part                                3,     includlng any enlries for pages you have atlached
        for Part      3.   Write lhal num ber   h   ere ..,.,,.,,.,,,,.,.,,................                                                                             $4 100.00



l@l     o"""ao"vou' nnun"rur *""r"
 Do you own    have   orlegalor any            equltable interest in any ofthe foltowing?




       Exaaplesr Mo.ey you have n yolr wallet, in you. home, in a safe deposit box. and on hand when you lile your peliton
   lruo
   tr   yes.............
                              -...

                                                                                      Schedule A/B:Propei.y
$tuara copy     s61   lc) 1ee6r013 Besr
                 Case 2:18-bk-25066-BB                       Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                   Desc
 Debtor      1      lvaria Luisa Castanon
                                                             Main Document    Page 14 of 62
17. Deposits olmoney
          EraDplesi Checking, savings, orotheriinancia accountsiceirificates ofdeposi! shares in creditLniors, brokeEge houses, and othersimilar
                    institutions.liyo! have multiple accouls with the same inslirulion, tist each.
      trNo
      I ves........,.,...,.,.,,..,.                                        Inslilulion name:


                                          17,1, Checkng                    Banl, of America f7331                                                     $650.00



                                          17.2. Checking                   Eank of America #1403                                                      $500.00



                                          17.3. Checking                   Chase #1006                                                                $420.00


18. Bonds, mutualtunds, orpubllclykadedstocks
          EraDpldsj Bond tu.ds, nvesrment accounts wirh b.okerage firms money ma*et accounls
      llo
      tryes................                     Inslilltionorissuername:

19.    N   on'Publlc ly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and

      I    tto
      tr Yes Grvespeolc              ifomarion aboLtrher, ,,............
                                            Name   olentityr                                                       %   olowneFhip:

20. Governmenl and corporale bohds and other negotlable and non.negotiabte insrfumehts
          N69oliab/o Dsl/rmonas inc ode peGona checks, cashe6 chscks, promissorynoles, and money orde6.
          Nan-negaliablo inslruhonls are thoss you cannot rransferto someone by signing or detivering them.
      Ito
      tr   Yes. Gvs specific iniomalion about them
                                            tssuername:

21. Rethemenl or pension accounts
          Eramplesr Inlerests in lRA, ERISA, Keogh, 401(k),403(b), thrifl savings accounls, or olher pension or proiit,shaing plans
      luo
      tr   Yes. Listeach accounl sepahtely.
                                  Type         oiaccount:                  lnsrilllion name:

22, Security deposlts and prepayments
          Your share of al u.used d€posts you have made so rhatyo! mayconlinue seryice orusef.om a company
          Eratples; Agreements with landlords, prepaid fent, pub ic ulilties (eleckic, gas, water), telecommun @lions companies, o.olhers
      lro
      tr yes................_..                                            nsrrulion naine or ind viduat:

23. Annujtles (A conlract for a peiodic paymenl of money to you,             e ther ror life or for   a nunber or yeaE)
      tNo
      tr yes............             rssuername and d€sciplion

24.lnterests h an education lRA, in an account in a qlalified ABLE program, or under a quatitied srate tuirion program,
      26   u.s.c.    SS     530(b)(l), 529A(b), and 52e(b)(1).
      llo
      tr   yes....... ..,   .        nstilllion name and descnpfion, Separalely nte the recod     s of any   inleresls.11 U.S.C. 5 521 (c):

25. Irusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable lor your benelit
      lNo
      E Yes.      Give specifc iniormalion aboullheD...

26. Patenls, copyrights, trademarks, lrade secrets, and other ihtellectualproperty
          Exadplesr Intemet donain names,websites, pro@eds trom royallies and licensing ag/eements
      I    tto
   E Yes.         Give speciiic information     aboltlhem...

OfficiaLFom         10648                                              Schedule PJB|   Property                                                          page 4
sdnu{e copr shl lc) 1esd2013        B*r                                                                                                         86r Gse &ikupby
       Case 2:18-bk-25066-BB                                  Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                Desc
 Deblor1 N{aria Luisa Casianon                                Main Document    Page 15 of 62
27. Licenses, franchises, and other general intangibles
          E   amplesr Building pemits, exclusive licenses! coopeElive assocalion holdingsi liquor llcenses, prciessional Ucenses
      Iuo
      E Yes.      Give speclnc information abootthem...

 Money or property owed lo                you?                                                                                         Currentvalue ofihe
                                                                                                                                       portion you own?
                                                                                                                                       Do nol deduct secured
                                                                                                                                       cl€ims or exempiions.

28. Tax refunds owed to you
      tNo
      E    Yes. Give spoclfic info.malion aboutthem, including whethe.you akeadyfied the relurns and          lhetaxyea6......



          Exadplesi Pasl due orlump         sh      alimony, spousalsupport, child suppod, maintenance, divofce seutemenr, propeny selttement
      I    t'to
      E    Y€s. Give spec fic intormal on......


30. Other amounts soBeone owes you
          Examplos: Unpaid wages, disab lity nsurance paymenls, disab lily benefits, sick pay, vacalion pay,      workeF compensation, Social Secur ty
                    benenlsiunpaid loansyou made lo someone els6
      lro
      tr   Yes. Glv€ specific infonalion..

31. Interesls ln lhsurance policies
          Evamplosr Heath, disability, orlife insurancei health savings account (HSA)|credit, homeownefs. orrenter's inslranco
      lruo
      tr   Yes. Nametho insu.ance companyoleach po icy and lisl its value.
                                            companynamer                                           Beneficiaryr                          Sur€ndo. orrcfund
                                                                                                                                         valusl

32    Any Interest in property that is due you froh someone who has died
       lfyouarolhebeneflcaryofa iv ng lrusl, expect proceeds from a if€ insu€nc€ pollcy orare cur.enrly entilled lo recgive p.opedy becaose
          someone has dled.
      INo
      E Yes.      Give specilic lnrormation..


33. Claims againslthird parties, whether or hotyou havefiled                   a   lawsuit ormade a dehand for payment
          &amplesr Acc denls, employment dispules, insuranco claims,           o.    ghts lo sue
      I    trto
      E Yes. Desdbe         each caim.........

34. Other contingent and unliquidated claims of every nature,Including counrerclaims ofihe debtor and rights to set off claims
      I    llo
      tr   Yes. Oescibe each caim......        ..

35. Anyfinanciat assets you did notalready list
      I    tto
      tr Yes.     Give specific     iifomalion..

36.        Add the dollarvalue of all ofyour enlries from Part 4! including any ent.ies for pages you have attached
           lor Part4. Wrlle thal number here.,,....,.,,.,.,,.,,,,................                                                                 $1,s70.00


l$l           oescriue my eusiness-Rerared properry you own or frave an Interesrn. List any rea

3T.0oyouownorhavoanylogal61oquitablelnteiesthanybusiness{ol.todpropeny?




                                                                        Schedule AJB: Properly
sorM,e cdrriiqh' (.)   1se6 20r 3   Bed
                Case 2:18-bk-25066-BB                             Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                Desc
 Debtor     l       lvaria Luisa Castanon
                                                                  Main Document    Page 16 of 62
             DescriboAny Fam- and Cohnerclal Flshihg-Related Prop.ny
             ll you oM orhave an inl€Bsl in farhland,list itli P.d 1


46. Do yo! own or have ahy legalor equitable interest in anyfan- or commerciat fishing{etared properry?
      I     ruo.   co   ro   panr.
      E     Yes. Go      ro Ine 47



                                                yo! own orHavo
ffl                 oosdloe arrcrcnerly                           an Inlerest th   rharyou Did Nor List Above

53,   Doyou have other pbperty of any kind you did not already list?
      EyamplesrSeason lichels, coJnlryclub menbeEl rp
      INo
      E   Yes.     cve       specilic infomalion.........


54. Addthe dollarvalue ofall ofyourentriesfrom                           Part 7. Write that number here                                                $0.00


l@f                rr"r l'o rotur" or e.ch p.rr orthrs      Fon

55. Pnrl l:Total realestate,line 2 ......,..,,.,,.,,,,.,,,,,,.,.,.........                                                                         $457,840.00
56. Part2:Total vehlcles,line 5                                                                   $18,105.00
57. Part 3: Total personal and household items,line 15                                             s4,100.00
58, Part4: Totallinancial assels, line 36                                                          $1,570.00
59, Part 5:Total busin.ss"related property, lin€ 45                                                     $0.00
60. Part 6rTolalfarm- and fishing.related property, ttne 52                                             $0.00
61. PartT: Toialother property not lisred!                   line 54                     *              $o oo
62        Tolal personal prope(y, Add lr.es 56lh.ou9h               61                            $23,775.00    copy poGonal prope.ly   lotal        $23,775.00

63.       Total ofallpropertyon Schedule A/8. Add line 55 + lin€ 62                                                                              $481,615.00




                                                                            Schedule AB:Propeny
sorsre cdpyioh          (c) leeG2or3Besr
             Case 2:18-bk-25066-BB                           Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                            Desc
                                                             Main Document    Page 17 of 62

 Oeblor     1                 IVa a Luisa Castanon

 Debtor2


 United Slates Bankruptcv Courlior                the:   CENTRAL DISTRICT OF CALLFORNIA, RIVERSIDE DIVISION



                                                                                                                                             E    Check   illhjs   is an




Official Form 106C
Schedule G: The                                   Property You Glaim as Exempt                                                                                             4t16

Be as compl6l6 and accurale as possble. ll two maded people are filing tog€lher, both are equally responsible forslpplying corect information, Using
the propeny yoo lisred on Schedule NB: Prcpedy \Olficiat Fom 106AJB) as your soufce, tisl the propedy lhar you ctatm as exempr. tf more space is
needed,lillout and attach to lhls page as many copies ot P an 2: Addinonal Pago as nocessary. On the lop of any addilional pages, write yolr name and
cas6 number (il knownl.

For each item of property you claim as exemPt, you musl specify rhe ahount ot the exemption you claim. One way ofdoing so is to siale a
sPecitic dollaramounlas exempt, Alternatlvely, you may claimthefultfair ma*etvalue of the propertybeing €xempted !pto theamountof
any applicable statutory limit, Sone exemptionFsuch aslhosefor health aids, righls to receive certaln benents, and tax-exempt retirement
fund+may be unlimited In dollar amount. Howeve., ifyou claim an exemption ot 100% offair ha.ket value under a law that limits the
exenption to a parllcllat dollar amounl and the value of the propeny is determined to exceed thatamounl, you.exehption woutd be timited
lo tho applicable statutory amounr,

EEIII           ldentifythe Propenv You clqim as Exempt
 1    Whfch s€t ot oxehptions arc you clalmlngT Check one 61y, even if Wur spouse E titing with you.

      I    You are claimins stat€ and i€deral nonbankruprcy         €xemplions.    11   U.s.c.   S 522(b)(3)

      E    You aro claiming tede€L           exemptions. 11 U.S.C.S522(bX2)
 2.   For any property yo! list on Scredu/s 4/B that you claim as exempl, fitt In rhe Informalton betow.
      Brlstdesdlpllohollh€propony.ndllnoon Curenlvltuo                        otihE     Amount ot the oxehF{oh    yo! .tatft        speclilc laws   thit alloeotomptlon
      sdr'odr/onl8rhat llsts thls         troFsny              ponlon you owh
                                                               Copythe!6luotom          chack anty one box tot each ex'nptioh,
                                                               Schedub   NA
      2002 Toyota Camry 190,000 miles
                                                                     $2,612.00          l!                         $2,612.00
                                                                                                                                    c.c.P. s 703.140(bx2)
      Linefrcm ScheduleAlB: 3.1
                                                                                        E    1oO% ol fair malker va us, !p lo
                                                                                             any applicable slalutory lim t

      1996 Toyota Camry 235,000 miles
                                                                     $1,316.00          I                          $1,316.00 c.c.P.          s 703.140(bx2)
      li^e ltom Schedule AB: 3.2
                                                                                        tr   100% of fair markel value, up lo
                                                                                             any applicabl€ slalutory lrnit

      2015 Nissan Rogue 38,000 miles
      Car loan and title are under detors
                                                                    $14,177.00          I                          $1,030      00   c.c.P.   S   703.140(bX2)

                                                                                        tr   100o/" of fair markel value, up lo
      L ne   iron Schedu/e      ,4,/A:   3.3                                                 any eppLlcable statulory limil

      lMiscellaneous household goods,
                                                                     $3,000.00          I                          63,000.00 c.c.P.          s 703.140(b)(3)
      fumiture, furnishings, television,
      slereos, video and computer equipment                                             tr   100% of fair market value, up to
      p manly for perconal use                                                               any app icable statulory limit
      r^e trcn      Schedub A/8. 6.1

      Clothing, shoes, hats, iackets and other
                                                                         $600.00        I                            $600.00 c.c.P.          5 703.140(bX3)

      t   ne ttom Schedule A/B:          1 1 .1                                         E    100% of tair market valLe, up to
                                                                                             any app icable staturory limir



                                                          Schedule C: The Propeny You Claim as Exempt
sdi,m'e coprriqhr   G) 1ee6   2013Bei
              Case 2:18-bk-25066-BB                        Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                             Desc
 Debtof   I    l\,4aria   Luisa Castanon
                                                           Main Document    Page 18 of 62
     Briet descrlpllon ofthe propenyand lino on              curentvalueof      tho   amountof theex€mptionyo!.raih                   specific laws that allowexemption
     Scredule      ,4/A   ihat llsts thls property
                                                             Copy ihe   Elue   lrcm   Ae&   anly one box lar   ..ch .xdnplion.

     Walches, glasses and various items ol
                                                                        $500.00       I                              $5oo.oo c.c.P.           s 703.140(bx4)

     Line rrcm Scnedu/e A,€: 12.1                                                     E    1oo% orrair mart€rvalue, up ro
                                                                                           any appricabr€ starutory limit

     Checking: Bank of America #7331
     line non Schadule htst 17 .1
                                                                        $650.00       I                              $650.00 c.c.P.           s 703.140(bx5)
                                                                                      tr   100% ol fair ma*etvaLue, up           lo
                                                                                           any applicable slalutory limit

     Checking: Bank ol America #1403
                                                                        s500.00       I                              $500.00          ccP     s 703.140(bxs)
     L ne     trcn schedule NB:        17   .2
                                                                                      tr   100% of tair markol value, up lo
                                                                                           any app lcable statutory limit

     Checking: Chase #1006
                                                                        $420.00       I                              $420.00          ccP     S 703.140(b)(5)
     Linelrcm Scheduie A/& 17.3
                                                                                      tr   100o/. of fair market value, up io
                                                                                           any app icable statulory limit


 3   Are yo! claiming a homestead exempilon ofmore than 3160,375?
     (subtect to adjuslment on 4/01/19 and 6very 3 yoars att€r that ror cases tit€d on or atrer rhe date oiadjusrmenr.)
     INo
     tr Yes. Dld you acquife             the propeny cov€r€d by the exempton wilhin 1,215 days b€Iore you tited rhis case?
              trNo
              tr     Y€s




                                                       Schedule C: The PropertyYou Claim as Exempt
soM'e copyiohr     (c)   resc20r3aen
               Case 2:18-bk-25066-BB                              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                   Desc
                                                                  Main Document    Page 19 of 62

 Oeblor      1                Maria Luisa Castanon


 lspo!sei,i      ne)


 Uniled Slates Bankruptcy Coun                 forlhei   CENTRAL DISTR CT OF CALIFORNIA, RIVERSIDE DIVISION



                                                                                                                                         E   Check iflhis ls an



Official Form 106D
Schedule Dr Creditors Who Have Claims Secured by Property                                                                                                    '12t15

Ae as complato and accurale as possible,Ittwo m.rlod people aro liling logolher, bolh are equallyresponsiblolor supplying.onoct              infom:rion,lf moro sprce
ls needcd, oopylho Addlllonrl Page, llll ll out, nlnbor tho onrlles, ahd allach irto thts torm. On iha rop orany addtitohat paqes, wite      yolr hahe and cas€

L Do anycrodhors hrvo clrlms\pcured byyourproporty?
         n   No. Checklhis box and submitthis            iom lo tho coun wilh your other scheduos. You have nolhing else to repo.l on thisform.
  I Yes. Fillin alloithe infomalion below.
EEEII Lisr a[ sccured claims
 2,Llsl.llsocur6dclalhs.tl.credtorhasnorelhanonos€curodcah,tislthocredirorsoDararotv                            col'-'l
 ror€ach claln. lfmoEthsnonscroditorhdsapadcolrrolalm,llstlh.otherdedroGtnPerr2.As                              Amountofcl.tm V.lre ot cott.rerat     Unseclred
 huch as possbl€,llsl the clalms in alphabet ml ordor acodlnq io $s q€d lo/s name                               Do hor dsductlhe rhar suFpons ftls    portlon
                                                                                                                v.luo of ollaldbl. clalm
tz   r   LaprrarAUro Frnance                         Doscribo tho proponyrhrt socuros lho clalm:                  $13,147.00          $14,177.00                  $0.00
                                                     2015 Nissan Rogue 38,000 miles
                                                     Car loan and litle are under delors

                                                     as ottho d.toyoutrro, theclilm ls: chscka|har
         7933 Preston Road
         Plano, TX 75024                             E    conrnsent

                                                     D    otspureo
Who owes the debt? Check ono.                        N.turo of llcn. Chock 6l rhalappy
                                                     E    An asr66mentyou made (such as monqagd or s€cuEd
 E oobror 2 only
 E Oebtor 1 and O€btof2 on y                         E    Sraturory rlen (such asl3xri6n, mechanics i6n)
 E Ar ba$ one or rhs debloB and anorher              E    Judsmdnr risn r@m a rawsuit
 E Chcck llrhls clilm rcl.rcs to.                    I    orh€r   (tnotud ns 3 nshr   toorse0 Automobile Loan

                                   Last Active
 Daredcbrwas           Incuftcd 1212018                      Last 4 dlglls of account numbor       9280


2.2 lJ\/r.       Cooper                              pcscdboth6pbpertyrhatsccuresrhccrarn:
                                                                                                     _l          $468,716.00 $457,840.00                $10,876.00
                                                    ti o6Ztsa-rasosa Sr'€er             w1ildreA
                                                     90606 Los Anse es                counly
         Attn:Bankr'.rptcy                                                                                 ]
                                                     As ofthe dare you filo, tho clalh rs: chsck a[ rhd
         8950 Cypress Walers Blvd.
         Coppel,      /5u19
                  rx 75019
         uopper, TX                                  E    contnsen(
         Numbolstgg|c|y'sblg32pcode                  E    Unriquid6red


Who owes the debt? Checkone.                         Narue of lien. check       atl rhal appty

                                                     E    An asradmentyou mad€ (such es monsaee or secured
 E   D€blor 2 only
 n   Debro. 1 and Debror 2 only                      E    srarutory rren lsuct as rax en, mechancsllen)
 E   Al r€asr one of rhe debtoE and ahorher          E    Judsmenl ien tbm a ramun
 E   Check     lflhls cralh relaies lo     a         I    orhe.(incrudino a nshr ro    oflse0 Deed   ot Trusl




                                                    Schedule D: CreditorsWho Have Claims Secured by Property
sotuarc cdpy:lh        (c) rsec2oi 3 Bes
               Case 2:18-bk-25066-BB                    Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                    Desc
                                                        Main Document    Page 20 of 62
 Debtor    I    l\4aria Luisa Castanon


                                Opened
                                10tolo7
                                LastActive
 Datodebtwasinour€d             l1116/17              L.st4drgrrsoraccountnumber 8130


   Add lhe dollarvaluo ofyourentrles lh Cotumn Aon thts pag€, Wrile rhatnuhberhere:                       $481,863.00
   lfrhls 15 the |rst page ofyourfom, add rhe dollarvatue tot.,s fron a pag€s,
   Wrir€ ftat nunber here:                                                                                $481,863.00

EEEI           ListotherstgBeNotifiedfora D€btThatYouAtreadvListed
 us€rhls p.ge only llyo! hav6 orhors to be hollfied lboutyour bahkruplcyfor. debrrhatyou albady lstod in Pan     1.   Forexampte, tfa coDeclton agohcy is
 tryinsiocollectiromyoulor.debiyo!owetoson€oneelse,llstthocrgdltorInPad1,a;drho.risirhocortec onasencyhe6.Shtta y,lryo!h;v€;06
 lhan ono creditorrorahy oI lh€ dobtsthal you llsted In P.n 1,llstths addittonztcrediroF here. rtyou do hot havo addi on:t persons to 6e naltfledtorahy
 d€bls In Part I, do nol nll oul orslbmltthls page.




Oiiicial   Foh   106D                  Additlonal Page ofSchedule o: Creditors Who Hav€ Ctaihs Se.ured by Propeny                                  p Ae2 ot2
soMre opFohl      (c)   1eG20r3 sesr
             Case 2:18-bk-25066-BB                                Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                Desc
                                                                  Main Document    Page 21 of 62

 Deblor     1                   lvaria Luisa Castanon

 Debtor2
 lspouseir I ins)

 Uniled Siates Bank.uptcy Couft              forther        CENTML DISTRICT              OF CAL|FORN|A, R|VERS|DE DtVtStON



                                                                                                                                                      E      Check   illhls is an


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       .12t15
Bo.s conpl.le and accurato as posslble. Uso Pan 1 for cEdilorswith PRIoR|TY ctaims and Part 2 for d€dilors with NoNpRtoRtry ctaims, Ltst the other larrv to
tnv€x€cutorycontr.clsorunexpirodloasoslhatcouldrosuhlnaclalfr.rlsottstoxecurorycohihotsonschoduloAlB:propeny(ofitctatFormi064/8)i;do;
schedlreG: E&cllorycontEcls and Ljhexpned Lcasos (otricrar Fom 106c). Do not                lny crodttob wirh panra y se;.or abims rhlt aro [srod t;
schedulo D: crodlloBwho Have claims socurcd by Proporty,lf more spaco ts neoded,'ncruJ6
                                                                                      copyth€ pan yo! nood, iilth otir, numberlhe entrt€s in th€ boxos on tho
lofi allach lho conl|lualloh Pagelo lhis pago.lfyou havo no lnformatlon ro reporr In. Parr, do hot tiie thar pan, on tho top ol.ny addfilonal pagesi w.ito your
name !nd case numberlitknown).

EEEJ              ListAll ofYoLtrPRtoRtry unsecured ctaims
 1.   Do.ny credrtoE havo prlorlty unsecured ctaims.galhstyou?


      tr   yes
EEEEI             List All orYour NoNpRtoRtT.|/ Uhsecured                 claihs
 3,   Do ahy      c.odlroF h.v. nonprroriry unsocured ctatms agatnsr you?
      E    No You have norhin!         ro repon   h rhis part. Submttlhts rom   ro rh

      I    v"".
4     Llsl allolyo!. nonprlorlty unsdcurqd clalms ln lho.lphabortcalordot of tho crcdtrorwho hotds oach clatm. Ia crcdirorhas mor. than ons nonpdority
      uns6cuedcalm lisllho crcditorsaparalelyfor€sch clalm, Fore.ch clalm llslod ldsntilywharrypoolctrlmilis Oono istclahssheadyin.tudedtnp;n1 ltmore
      Ihan ono credilor holds 6 padlcu ar clalm lsllhe othor cr€d 106ln PEn 3.lfyou hav6 more lhan thre€ nonpriof ty unsscurad cla ms nl ou!lhe Conlinuallon p.go of




            Brenda Rodriguez                                              L.st 4 dlglts ot accounr numbor          2336                                                         $0.00
            Nonp oily Cr€dltorc Nam6
            c/o Frank A. Sanzo, Esq.                                     Whon was the debt         hcurod?         Opened 09/26/2017
            1818 W. Beverly 8lvd., Suite 102
            l\,1ontebello, cA 90640
            Numbsr sl@€l         ctysrare zlp code                       As     ofrho dale you fllo, tho cl.ln ls: check al rhal appry
            Who Incutud thc debl? Ch€ck on€.

                                                                          E     conrns.n(
                                                                          E     Unrlquidared
            E     o€btor   l   and D€btor 2 onty                          E     orspur"o
            D     Al reasr one otlhe    debloB.nd anotrsr                Typo of NONPRIORITY unsecur.d cl.im:

            D     Check if lhis clalm ls for      a community
                                                                         D      Obllgalions ansinO our ora sepa€rion agrcemenr o. divorcs ihai you dtd nor
            ls lhe cl.im srbjecr ro ofiset?
            lNo                                                          E      Debk    ro psnsron or prc0t-shaing ptans, and other   sim ardeors
            E     yes                                                    I      oh€r. speciry Lawsuit Pending




                                                                                credliors Who Have Unsecurod Claims
sdMrecopFsh' Gj rs6             r013 Ben
               Case 2:18-bk-25066-BB                           Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                 Desc
              1 Ma a Luisa Castanon                            Main Document    Page 22 of 62

E              Chase Cafd Seruices
               Nonpriority Creditor's Name
                                                                     Lasl4disits oraccouhthuhber 8138                                                                $1,849.00

               Correspondence Dept                                                                           Opened 01/04 Last Active
               Po Box 15298                                          whenwasthedebthclri€d?                  2122116
               Wilminston, DE 19850
              Numb.r St@et ctry srale ztp cod€                       Asofthedateyoulile,th6 claim ls: check aI rhar.pp y
              who rhcured the debt? check one.

                                                                     E    conrinsenr
               E    Deblor 2 on y
               E    Deblor I and Debror 2 only                       E    oispureo
               EA         oasr on6   oilhe debrors and  snoth€r      Typo of NoNPRIORTTY unsocured ctatm:

               E    chock ilrhis cl.lm ls lor a        communiry     Esrudentl@ns
                                                                     E    Obligalions adslng out   ola sepaEllon agEem€nl or divorca       thar you did not
              ls lhe claim subjocl lo ofisot?
               lNo                                                   E    Debrs ro psnsion or profil,sharing ptans, and olh6r s   h   ardebls
               tr   yes                                              I    olhs. sp€c,ry Credit Card

 4   3   |    Chase Cafd Services                                    List4dlshsolaccountnumbcr 3685                                                                  $1,358.00
              NonpdontyCrcd to/s Nam€
              Corespondence Dept                                                                             Opened 07103 Last Active
              Po Box 15298                                           wher was lho dobflncuded         ?      9/05/18
              Wllmington, DE 19850
              Numborsrrcol ciq/ state ztp code                       as olrhodatsyoutloi thoclrlm ls: check         3 | rhal appty
              who Incurod tho dobt? check ono.

                                                                     tr   conrrnso,r
              E oebror2 ohry
              E Ddbtor 1 and oobror 2 onty                           E    otspuroa
              E Ar bastona oflh6 dEbtots End anorh6.                 Typo oINONPR|OR|IY uhsocurod ctatm:

              E chock rrlhls clalh ls rora communlty                 Estudsirbans
                                                                     E    OUtigatons   a   shg out ola sopararlon agresment ordLvorce $at you dld nor
              ls tho clalh subJcctto otlsot?
              lu                                                     E    oebb ro pohs on or protl-sh6 ng pansi and oligr sthitardebts
              D     yes                                              I    orher spdcdy Credit Card


              Citibank{he Home Depol                                 Last4 dlslts otaccolnt        numbcr    9011                                                    $5,202.00
              Nonpl    oily Cr€dilor's Namo
             Attn: Recovery/Centralized Eankruptcy                                                           Opened 07107 Last Active
              Po Box 730034                                          whdn{aslhcd.btrncurcd? 6/05/18
             _NmEisiEatftEGGTltcoaa
             St Louis, I\,1O 63179
                                                                     As   orlhe dare you fltei thc ctarm ts: check al rhar appry
              Who Incurod lho dobt? Check one.
              I     Doblor    l   onry                               E    conrnsenl


              E     oeblor    l   and D€btor 2   ony                 E    oispuraa
              EA       6asr on€ ot             anorhsr
                                         he deblofs.nd               Typo ol NoNPRIOR|TY unsecurod ctatm:

              E check ir lhis claim ls ror a cohh! nty               Esruoe'r oa's
                                                                     E    obligalions adslng out ora sepa€lion agr6€msnr or divorcd rhat you drd no(
              ls lhe   cl.in subject16 ofiset?
              lNo                                                    E    Debrs ro pension or prort sharlng ptans, and olher sim      l.rdebrs
              E     Y.s                                              I    o(hsr speciry Charge Accouni




ofiioalFomlo6E/F                                           Schedole E/F: Credirorswho Have unsecured         ctaims                                                   pagezof4
sonwarc      coprsh    (c)   rsed20i3 Bes
           Case 2:18-bk-25066-BB                                   Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                             Desc
 Debtor   1 l/afia Luisa Castanon                                  Main Document    Page 23 of 62

@         c**,"
          Nonpnodty Crcdito/s Name
                                                                        Last4 digirs ofaccount nuhbet               8000                                             $2,776.AO

          Attn: Legal Dept                                                                                          Opened 06/96 Last Active
          1605 West Olympic Blvd; Suiie Suite                           wheh was lhe debl incuned?                  't1tDIt17
          600
          Los Angeles, CA 90015
          Number srrcer ciq/ stat€ zlp code                             as of{hed:royoulil6i rheclalm ls: ch€ck at rhatsppty
          Who Incuiied the debt? Chockone.
          I    oeoto, r onty                                            E   conrinqeht
          E Debro.2 onry
          E Deblor 1 and Deblor 2 onty                                  E   oispuroa
          E Al bast one of lhe dobtors.nd anohe.                       Type of NONPRIORITY uns€cured clalm:

          E chock tt thls clath ls ror a communtty
                                                                        E obha      ons   a   sing   outola separauon asrcemenror divorm rhar you   drd nor
          ls rho claln sublecrro ot s6t?
          INo                                                           E   Dobts ro pension     orprcfr*hanng prans, dnd olher simit€r d€bls
          tr   y€s                                                      I   orher specry Inst3llment Sales Contract


                                                                        L.st 4 dlqiis ot accounr nlnber             8099                                             $T,007.00
          Ahn: Legal Dept                                                                                           Opened 06/96 Lasl Active
          1605 West Olympic Blvd; Suite Suite                          Whon was rho dobr         Incur.d?           610411A
          600

                                                                       As of tho dalo you fllo, rho       cl.ln   ls: chock   sl lhal appty
          Who lncurod           th. debl?     Chock on€.

                                                                        E   coniingent
          D    Debtor 2 onty                                            E   unhuidaled
          E    D€btor     l   and Debror 2 onry                         E   o spuroa
          D    Nloast ohe ol hs deblorc 6nd anorhar                    Typo ot NONPRIORITY unse.ured clalm:

          E    Chcck lf lhls      cl.lh     ls ror   a cohmunlty
                                                                        D   ob l@lons ar sing oul oia ssparation agreement ofd vor.e har you        d d nor
          ls tho olalh subjcotro offsct?
          Iro                                                          E    Dsbts lo penslon or prolir-shatng plans, ahd olhsr simira.debls

          tr   ves                                                      I   othd spsciry Charce Account


          Depl of Ed / 582 / Nelnet                                    L.sl4dlslisoraccountnumbcr 4875                                                           $20,773_00
          Non pdon ly     cGdito/s Nam6
          AttniClaims                                                                                               Opened 9/15/16 LastAclive
          Po Box 82505                                                 Whcn was th6 debl lhcur€d?                   08/18
          Lincoln, NE 68501
          Numbor sr66t cly sule zlp code                               Asofthodaleyouile,lhe              olalm lsr Ch6ck alt that apply
          lryho incuiied the debt? Check ono.

                                                                       E    conringenr
          D    Debtor 2 only                                           D    Unlqurdared
          E Debror l and Debtor 2 onry                                 E    o sporeo
                                                                       Typ€ of NoNPRIORITY unsecurod cl.im:
          E Alleast one ol lhe lebto6 and anolh€r
          E Check if lhis clalm ls for a cohhsnlty
                                                                       E    obligauons arlsing out ola s€pahlion aqE€mEht or drvorce lhal you drd not
          rs rhe   crarh      slbje.tto offset?
          INo                                                          E    Debrs ro pansion or profit sharrng pr.ns, rnd orhe.simitardebrs

          tr   ves
                                                                                                Educaiional




                                                              schedule E/F: Credno6whoHave Unsecured Claims
sofiwrs copyishr   (c)   rsed2n   a   Bes
             Case 2:18-bk-25066-BB                                 Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                       Desc
 Debtor     1 IVafia Luisa Castanon                                Main Document    Page 24 of 62

E           Vjsa Depl Slore National BanUi\4acy's
            NonpnonvCr€d toft Namo
                                                                           Last 4 dicils   ofaccolntnlmb€r                5941                                                 $1,483.00

            Attn: Bankruptcy                                                                                              opened 09/06 Lasl Active
            Po Box 8053                                                    When was lhe debt Incured?                     6/09/18
            I\,4ason, OH 45040
            NumberSteel         City Srate Zlp Code                        as oflhe dateyou nle, the clalm ls: checka thal appty
            Who incunod the de6t? Checkon6.
             I   oebror   l   onry                                         E    conrinsant
            E Debror 2 only
            E Debror 1 and oebtor2 onty                                    E    Dispured
            E At basrono of lhe debrore and anolher                        Typo of NoNPRIORITY uns.cured clalh:

            E Check ifthis claln ls lora cohmunlty
                                                                           !    Oblsarions arising out ota separarion ageemenror dtvor@ $at you did nol
            ls tho clalm sublectto offser?
            Ino                                                            E    Debts ro pension orprcft-shanng prans, and olhor simitaf debls

            trv*                                                           I    orhor specty Charge Account

EEEEI           Listothers b ae Notiried Abour a ocbrThat you AheadvLisled
s   uso   lhls pago onlvlfvo! havo olhaB lo be hoffod lbouryour bankruplcy, to. a dcbt rhir                            you niready ltslod In Paas 1 or 2. Foroxampto, tf a colecllon agoncy
    l.lryrhs to colloctrrom you rora dsbt you owo lo somoono ors€, rrst lho orrsrnrrcrsdrror r; pans 1 oi2, rhon lst rh€ col.ction ason;y horo. stn .rtx riou                            '
    hav! nore than ono.rodllorforahy oltho dobls thatyou tlsrod In Pans 1 or2, ttsttho rddtitohatcrodltors horo, tf you do nor hav; ad;ntoiat poBon; to;o
    no liod for.ny debrs ln Parts 1or 2, do not fil our or subhtr thts page.
                                                                     On sh ch   €nl./   n Pan r   o' oan   2 d'o you risr rh€   orqFa c'€d'lor'
 Guillermina [,4elano                                                                                              E     Pad 1: Crcd tore wjlh Pno tyUm€curod   Caihs
 c/o Frank A. Sanzo, Esq.
 1818 W. Beverly Blvd., Suite 102
                                                                                                                   I     Pan 2: Cr€d toB wlih Norpdo/ly Unseou.ed Craims

 [,1ontebello, CA 90640
                                                                     L.sr 4 dig rs of aceunr numbsr


EEEEI            Addthe AmountsrorEach Tvpe ofUnsecured ctaim
6. lotaltho amounrs ofcodaln typos olunsocurod clalhs. Thls Infomaion ts lor sta                            s c.tropor         hq plrposos ohly,2SU,S,C,Sl59.Addthormounrsfor.ach
    lypo or !nsecu.od clrlm,


                          6a.        Domosrlc support obttgattons                                                                                            0.00

                          6b. T.xos.ndcdrlaln          otherdcbtsyou owetho govcrnndnt                                              5                       0.00
                          6c.        Cl.lms lor dealh orpoEonallnlLry whttc you w6re thtoxtoarcd                                    s                       0.00
                          6d         OlheiAddalothdpnortyunsecur€d 6lalms.Witolhatamou n€re                                         s                       0.00

                          66.        ToralPrlorlry, Add in€s 6a rhough    6d                                                        5                       0.00


                                                                                                                                                      20 773.00

                          6g     obllgallons arlslng oul of a sepa.atlon agroonenr or dtvor.e that
                                 you drd hot iepon as prtorityctaths                                                                $                       0.00
                                 Debls lo ponsloh or pront.sharlng pl.ns, ahd olherslmit.r dobts                                    $                       0.00
                                 Oihei Add allother nonpiodlyunseored claims wrile $al amounl
                                                                                                                                    $                 13,675.00

                                 Tolal Nonpriority. Add    rines   6flhrcugh 6i.                                          6j        s                 34,448.00




                                                           schedule E/F: CEdltors Who Have Unsecurod Claims
soture copyiohr {.) rss3.2013ari
                Case 2:18-bk-25066-BB                             Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                      Desc
                                                                  Main Document    Page 25 of 62

 Debror     I               t\,4aria   Luisa Casranon

 Debtor2
 (spouse ir rrins)


 United states BankruDtcv          Courtforthe:         CENTRAL DISTRICT OF CALIFORNIA. RIVERSIDE DlVlStoN



                                                                                                                             E   Check iflhis ls an




Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12t15
Be as complete and accurate as possible, lf two mar.ied people are filing logelhe., both are equally responsible for supptying correct
infomation.lf more space is needed, copy the additionalpage, nll it o!t, numberlhe entfies,;nd            iriaci itto   rhis page. O; th; top of any
addltlonal pages, wrate your nahe and case nu mber (il known).

1.      Do you havo any executory contracts orunexptred teases?
        I  No. Check this box and file this fofm wilh lhe court with your other schedules. You have nolhing etse ro reporr on rhrs rorm.
        E Yes. Fillin allof the infomalion bolow even if th6 contacts of teases are tst€d on schedut' AlB:prcpatty lolliciat Fan 106 NB).
2       Llst separately each person orcompanywith whom you havelh6contract orlease, Then state whateach conhctorlease is for (for
        e&mple, rent, vehicle lease, cell phone), see the hstrucuons for lhls fonn in th€ insl.uction booklet for more oxamDlos ofexoculorv conl.acls
        and unexpired leasos.


         Person orcompanywith whomyou have the conrraq orreas6                      State whal lhe contractorlease is for
                            NdnE, Nlmbe( 5106r, c ly, sroro and   zF coao
  2.1




  2.2




                                                   Schedule G: Executory Contracts and Unexpired Leases
sonhre 60rqhr        td) 1ssd2013 Bes
                 Case 2:18-bk-25066-BB                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                             Desc
                                                            Main Document    Page 26 of 62

 Oeblor      I                  Maria Luisa Casianon

 Debtor2
 (spouse    t nis)

 Unil€d Slales Bankruptcy              Coudforlhe:    CENTRAL OISTRICT OF CALIFORNIA, RVERSTDE DtVtStON



                                                                                                                               E   Checkifthis is ar



Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12115

Codeblors are people o. enrnies who are also liabte for any debts you may have, Be as complele and accurate as possibte. tttwo maried
people arefillng together, both are equallyresponsiblefor supplying coroct Information, It more space is needed, copythe Additionatpage,
iill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top ofany Aiaifionat pages, wrtt;
your nahe and case number (ir knowh). Answer ev€ry queslion.

       1. Do you have any codebtors? (lf you are n ing a joint case, do not lisl either spolse as a codebror.

       lro
       tr   ves

       2 wnhin-the last8 years, have you lived in a community propertysrate orter.itory? lcannunty prapeny s1€t6s and teftilatiasinclude
       Arizona, Califomla, ldaho, Loulsiana, Nevada. New[4er(o, Puerlo Rico, Teras, Washinglon, and Wisconsin.)

       tr   No.   colo      rine 3.
       I    Yes. Did you spouse, fo.msr spouse, or legat oquivatenl tive wth you at lhs time?

                  trNo
                  I   Yes.


                            Inwhlch conmunily slate of t€rilory dld you live?       California     .   Fillin lhe nam€ and curenl address oflhat pe6o.

                            10943 Saragosa Street
                            Whiltier, CA 90606


  3,ln Columh      1, list all ofyour codebtors. Do not hclude your spouse as a codobtor lfyour spouse ls tiling with you, List the person shown
       In llne 2 again as a codebtor only if that person is a guarantor or coslgner, l]take sure you have listed the creditor on Schedule D (Otficlal
       Fom 106D), sched!le E/F (ofiiclal Form 106E/F), or schedule c (ofiicial Form 106c). Use schedule D, schedule E/F, or Schedule G 1o fill

                 Colrrrn tr Your codebtor                                                           Column 2r The credi(orto whom you owe the debt
                                                                                                    Check ell schedules lhal apply:


  m                                                                                                 E    Sareaute O, ine

                                                                                                    E    s+reaute   c,   lne




  fa   ,l                                                                                           tr   schedure o, ri.e
                                                                                                    E    schedute E/F, tine
                                                                                                    E    schedute G tine




ofiicia Form          106H                                                      Schedule H: YourCodebtorc
sdMrc copyishr        (c)   rs6r013   Bssr
             Case 2:18-bk-25066-BB                          Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                     Desc
                                                            Main Document    Page 27 of 62



                                 I\4aria Luisa Castanon

 Debtor2


 Unlted Stales Bankruplcy Coud lor the:             CENTRAL DISTRICT OF CALIFORNIA,
                                                    RIVERSIDE DIVISION



                                                                                                                 E An amendedilling
                                                                                                                 n A suppl€mont showing      postpetition chapler
                                                                                                                     13 income as of tho iollowing dale:
 Officiai Form 1061
 Schedule l: Your lncome                                                                                                                                      '12115

                                                                                                                                                      15i61g 161
supplylng correct infomation lfyou are mar.ied and not fiting jolntly, and yourspouse is tiving wtrh you,Inctude Info;marion aboutyour
spouse lr you are separated and yourspouse is nol filitrs with you, do nor inctude information aboutyouf spouse. tfmore space is needed,
attach a separate sheet to this form. on the top ofany addilional pages, write your nam€ and case number {if known). Answ;r every questton.

EEEL pescdbe Emptoyment
1. Flllinyouremplolment
                                                                          Debtor   1                                   oebtor 2 or non-nling spouse
         Ityou have more lhan on6 iob,                                    I   Employed                                  I   Employod
         attach a separale     pagowith           Ehplovment statos
         lnto.mation aboul addltlonal                                     E   Not employed                             E    Not employed

                                                  Occupatlon              Customer Service                             Suoervisor
         Includ6 padnime, seasonal, or
                                                  Employer's   name      rqqndance Window         Coverilgl            Romefos Food, Inc.

         Occupalion may include         studenr Employo/s address 5507 N. peck Road                                    1sl55 Valley View
         orhomomak€r' ifit       apples                                   Arcadia, cA 91006                            Santa Fe Sp ngs, CA 90670

                                                  How long emptoyed    the.e?          4 years                                  28 years

EEE-             GVe petalls About rvtonlhty Income

Esiimate rhonthly Income as oflhe date you Rle thls form,             lf you have nolh ng   lo repod ior any lln€, wite $O ln th6 spac€. Include your non"lilng
spouse unless you afe separal6d.

lI you   oryou/ non-lili.g spouse have more than one grnployer, combine lhe lnformaton for allamployers for that pe.son on lhe lines below Ityou need
mo|e soaco. allach a s€Da.ate sheet to this form.

                                                                                                               ForDebtorl          ForDeblor2ol
                                                                                                                                   non-tlingspouse
         List monthly g.oss wages, salary, and commissions {oefo6 atody.otl
2
"        deducrons)._   Li   nor paid   ;o;$ty, ;icotare   wharthe monlhy waqe woutd    bs.          2. S           2,039.00 $                5,201.00

3        Esiimate and listmonthly ovenime pay.                                                       3. +S                  0.00 .$                0_00

4.       Calculate g.oss Income, Add line 2 + ine 3.                                                       6      2,039.00             $   5,201.00




                                                                              Schedul€   I: tour lncone
            Case 2:18-bk-25066-BB                 Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                    Desc
                                                  Main Document    Page 28 of 62
oebtorl     N,jaria Luisa Castanon




                                                                                                                        non-tlingspouse
                                                                                                 -        ,p3s.oo
5.    LIst all payroll deducrions:
             Tax, Nledicare, and Soclal Security deductions                                                 307.00      $           666.00
      5b.    Mandatory contibulions for reilrement plans                                  5b.    s            0.00      s             0.00
      5c.    Voluntary contributions for relirement ptans                                 5c.    $            0.00      $             0.00
      5d.    RequiredrepaymenGof reilr€mentfund loans                                     5d.    $            0.00      $             0.00
                                                                                          5e.    $            0.00      s           909.00
      5t     Domestic suppon obligarions                                                  5ts                 0.00      $             0.00
      59.                                                                                 5ss                 0.00      $             0.00
      5h.    olher deduclions. speciryl                                                   5h.+   $            0.00   +$               0.00
6.    Add the payrorl deductions. Add lines 5a+5b+5c15d+5e+5r+5S+5h.                      6.     $          307.00      $       1,575.00
      Calc!laie tolalmonthly take-home pay. Subt acrtine 6tom tine4.                             $        1,732.00      $       3,626.00
8.    Lisl all otherincome regulany received:
      8a.    Nel incomefrcm r€ntalpropeny and from operating a bustness,
             !rofesslon. or farm
             Altach a slatement ior each property and business showing gross
             e@ipls, ordrnaryand necessary busin€ss expenses, and the total
                                                                                          8a.    S            0.00     $              0.00
      ab.    Interest and dividends                                                       8b.    $            0.00     $              0.00
             Famlly support payments that you! a non-Uling spo!sei ora depen{tenl

             hclude alimony, spousal supporli chitd support, maintenance, divorce
             s€lll€menl, and propery se$€m6nl.                                            8c.                 0.00     s              0.00
      8d.    Unemployment compensalion                                                    8d.    $            0.00     $              0.00
                                                                                                 $            0.00     $              0.00
      8t     Other governmeni assistance thal you regularly receive
             rncludo cssh assslance and lhovalue (fknown) of any non,cash asststanc€
             lhat you receivs, slch as food stamps (ben€lits underrhe suppl€h€ntal
             Nui llon Assislance Progfam) or housing subsldies-
                                                                                          8i     $            0.00     $              0.00
      89.    Penslon or rethement lncome                                                  8S.    $            0.00     $              0.00
      8h,    oiher monthly hcome. Speclry:                                                ah,+ $              0.00 +   $              0.00

9.    Add all oth ar Income. Add lines 8a+8b+8c+8d+8e+8f+8a+8h.                                 s             0.00     $                  0.00



                                                                                             j---------l |-----------=r,3*;;l
                                                                                             F---;;;;l.F--;;;;;l
10. Calc!lale monlhly lncome.        Add llne 7 + line 9,
      Add (he envies in line 10 for D€btor 1 and Debror2 ornon,Utlng spouse.            'o                           |      I
11.   State allother regular contrlbltlons to the expenses thatyou lisr in Schedu/e J.
      Include conlribllions lrom an unmared panne., members oi your household, your dependents, yolr.oommales, and
      olher frisnds or.elal ves.
      Do notinclude anyamounts akeady incuded in lines 2'10 or amou.ts thatare nol available to pay expenses llsted in Sched!/e J
                                                                                                                              r1.    +$              0.00

12. Addthe     amount in the last column ofline 10 tothe amount In tlne 11, The result is the combined monthty income
      Write lhal amount on lhe Sumnary ot Schedu/€s and Slatisltc€ I Suntuary ot Cedai. Liabilities and Relaled Oaia, if it
                                                                                                                              12.    $           5,358.00

                                                                                                                                    Combihed
                                                                                                                                    monlhlvincome
13.   Do yo! expect an increase or decrease wirhtn the yearafteryoufitethis         form?
      I       No.
      E       Yes. Explain:




                                                                      Schcdulc   I:Yourlncomc
          Case 2:18-bk-25066-BB                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                        Desc
                                                     Main Document    Page 29 of 62



                      lVaria Luisa Castanon
                                                                                                       D        An amended filing
                                                                                                       D        A supplemenl showing postpetiiion chapter
                                                                                                                1 3 expenses as of lhe following datel



Unitod Siales BanktuplcyCoud for the:    CENTRAL DISTRICT OF CALIFORNIA.                                        lv1[,1iDDiYrr"Y
                                         RIVERSIDE DIVISION




Official Form 106J
Schedule J: Your Exoenses                                                                                                                               12115
Be as complete and accurate as possible, lf two mar.ied people ar6 fltlng togelher, both are equatly responsiblo fof supplylng correct
Informaiion, ll more space ls needed, attach another sh6€l to this form. On the top of any additional pages, write you. name;nd case
number (lf knowh). Answerevery questlon.

EEEL Descrlbe Your Household
1. ls this al'oinl case?
   I No. coto tne z.
     tr   Y€s. Does   Debtor2live in    a separate    househotd?
             LJ No
             E   Yes. Dobtor2 must lile Oflicial     Fom 106J-2. Exronsrs    ror   Ser€€le dousBhord of Debror2.
2.   Do you have dependents?            tr   No
     Do nol l sl Deblor   I   and       Iv.s     F our rhls Inlomation ror     D6pohdonts    r€rauonshtpro Dopondonr's                 ooos dopondont
     Debtor2                               ''-'o6chdap6ndgnl.''''''''''''
                                                                                                                  L'jlg
                                                                              "::jl.ll.:l'::ll
                                                                               Daughtef - Full time                                    trNo
                                                                               studeni                             18                  I   Yes
                                                                                                                                       UNo
                                                                                                                                       tr ves
                                                                                                                                       trNo

                                                                                                                                       trNo
                                                                                                                                       tr Yes
3    Do your expenses         Includo  I N"
     expenses olpeople      orherlhan F -
     yourselfand      your dependents? u Yes

EE&I      Estimate Your onsoins lrronth ly Expenses
Esrrmare your expenses        ;;;i
                               ioui
expenses as of a date after the bankrupicy is filed,lfthis is a supplemental Schedu/e J, check the box a1lhe top                  otthe form and fitt in rhe

lnclude expenses paid for wilh non-cash government asslstance if you know
thevalue ofsuch assistanceand have included it on Schedulel: Yourlncone


4.   The rentalorhone ownership expenses for your .esidence. Inctude first mortgage
     paymenis and any renl forlhe ground or lol-                                                       4.S                                 2,250.O0

     lf noi lncluded in line 4:

     4a,   Real eslale taxes                                                                                                                     0.00
     4b.   P@pedy, homeownels, orrenlefs insuEnce                                                     4b.   $                                    0.00
     4c.   Home maintenance, repair, and upkeep expenses                                                                                         0.00
     4d.   Homeowne/s associalion or condominium dues                                                 4d.   $                                    0.00
5    Additional mortgage payhehts foryour residence, such as home equity                oans           5,   $                                    0.00




                                                                Schedule J: Your Expenses
           Case 2:18-bk-25066-BB                       Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                              Desc
                                                       Main Document    Page 30 of 62
Deblo.l Ma a Luisa               Casianon


      6a.          Electriciry, heal, naturalgas                                                                                     135.00
      6b.   Wale., sewer, garbage collection                                                            6b.   $                      120.00
      6c.   Telephone, cell phone, Inlernet, satellile, and cabte seryices                              6c.   S                      580.00
      6d.   other. speciq/:                                                                             6d.   $                        0.00
7.    Food and housekeeping supplies                                                                          $                      750.00
8.    Childcare and childfen's educaiion costs                                                           8.   s                        0.00
9.    Clothing, laundry, and drycleaning                                                                 L    $                       60.00
10,   Personal c6re products and services                                                               10,   $                      150.00
11,   lMedical and dental expenses                                                                      11. s                        110.00
12.   Transportarion. Include gas, hainlenance, bus orn€in fare.
      Do not include ca. payments.                                                                      12.   $                      440.00
13. Entertainmeni, clubs. recreationi newspapers, magarines!                   and boots                13.   I                       25.00
14. Charitable contributlons and retigious donalions                                                          $                       40.00
      Oo nolinclude lnsurance deducted from your pay or inc od6d              in ines    4   of20,
      15a. Life insurance                                                                              15a.   $                        0.00
      15b. Health insuranco                                                                            15b.   $                        0.00
      15c. Vehicle insurance                                                                           15c.   $                      160.00
      15d. Olherinsuranc€. srocit:                                                                     15d,   $                        0.00
                                          deducted rrom   youpayor incruded       n rin6s4     orib.
      I;:::.D"         "otr"cr,d"t"*""                                                                  16. 5                           0.00
17,   Installment or lease payments:
      17a, Car payments forV€hicte 1                                                                   l7a.   S                      450.00
      17b          Ca. payments for Vehicl€ 2                                                          17b. S                          0.00
                                                                                                       17c. $                          0.00
                                                                                                       17d. $                          0.00
      Your paymehts ofalimony, maintenance, and supportthatyou did not reportas
      deducted from your pay on line 5, schedule I, yout Incone (offtctatFom 106l).                     18. $                          0.00
19.   Otherpayments you maketo support olhers who do nor ttve wlrh you.                                       $                        0.00
                                                                                                        19.

      20a. lvodgages          on olherpfopeny                                                          20a.5                           0.00
      20b. Realesiatelaxes                                                                             20b. 5                          0.00
      20c. Prope.ly, homeowner's,           or rente/s insurance                                       20c.   $                        0.00
      20d          Vdinlenance. repak a.d Lpke€p expenses                                              20d. s                          0-00
    206.           Homeownefs assoclalion or condominium dues                                          20e.   $                        0.00
21. other: speclry: Pet Expenses                                                                        21.   +$                      60.00
22.   Calculate your monthly expenses
      224. Add lines 4lhrough 21.                                                                                 $             5,330.00
      22b. copy line 22 (non}l'ly exp€nses lor Debtor 2), if any, rrom Or cial Form j o6J-2                       $
      22c. Add line 22a and 22b. Th€ result is yolr monthty expenses,                                             $             5,330.00
23,   Calculate your monthly nel income.
      23a.  Capy lne 12 (you. conbined mahthly incoma) lrcm Schedie                  L                 23a. $                     5,358.00
      23b.  Copy your monlhly expenses from line 22c above.                                            23b. -$                    5,330.00

      23c.     Subl.act your monlhly expenses from your monthly income.
               Th€.esult is your norrht net incom6.                                                    23c.   $                       28.00

24.   Do   yo! expect       an increase or decrease in youf expenses within the year after you file this form?
      For 6]ample, do you expect to lin sh paying for your car loan wilhin lh€ year or do
                                                                                  expecl y;ur modgage paynent b indeas€ or decrease beeuse ol a
      mod licaton lo the tems or you. mo gage?
                                                                                             'ou
      I    t'to.
      tr   Yes.




                                                                      schedule J: YourExpenses
             Case 2:18-bk-25066-BB                        Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                              Desc
                                                          Main Document    Page 31 of 62




 oeblorl                    l,,lafia Luisa Castanon


 (s@sai'    frinq)


 lJnited States BankruDtcv Court            forther   CENTRAL DISTRICTOF CALIFORNIA. RIVERSIDE DIVISION



                                                                                                                              E   Check ifthis is an




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                     12t15

lf two marrl€d people a.etiling together, both are equatty responsible for supptying corect information,

You must fl16 this form wheneveryou flle bankruptcy schedul€s or amended schedules, lraking a false statement, conceating property, or
obtalning money or ProPorty bytEud in connectloh wilh a bankruptcy case can resutt in fines up to $25o,ooo, or lmprlsonmenl for up to 20
yeaF, or bolh. 18 U.s.C. SS 152, 1341, lsl9, and 3571.




      Oid    yo! pay or agroeto paysomeonewho is             NOT an attorney to   hetpyou fill out bahkruptcyforms?
-slgnBelow
    tNo
    E Yes. NamoofpeBon                                                                                     Allach Bankruplcy Potition Prcparcfs Nolica,
                                                                                                           Dodaration, and Signaturc l9filci€l Fom 1 I 9)


               penalty ofperjury,l declarethat lhave read the sumhary and schedules filedwilh rhis dectaralion and
               Fyaret.ue and correcl,
      x
            lVaria Luisa Castanon
            Signalure of Debtor         1
                                            .    /
            D"te I;Lltt/dite                                                           Date




                                                         DeclaEtionAboutan Individual Debtois Schedules
$tua.e copyEhr       (c) rssc2013 8es
                Case 2:18-bk-25066-BB                              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                       Desc
                                                                   Main Document    Page 32 of 62




 Deblor       1                 Maria Luisa castanon


 (spouse ii,   rir   ne)


 Uniled slates Bankruplcy Courl              forthe:          cENTRAL OISTRICT OF CALIFORNLA, RLVERSIDE DIVISION



                                                                                                                                               E    Checklflhis is an




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                     4t16
ae as complete and accurale as posslble.lfiwo married people arenling together, bolh are equalty responsibteforsupptytng correct
hformation. lf more space js needed, atlach a separate sheet to this form, On the iop of ahy additionat pages, wite your na;e and case
number (ir known). Answer every q uestion.

EEEII cive Detaits AbourYo!r Ntarjtat                          statu3 and wh.re you Lived Berore

1, What is your curent maritalstatus?
        I       lia.ned
        D       Not rnarded

2,      Ouring the last3years, haveyou lived any\/here otherthan whereyou tive now?

        I       t'to
        n       Yes. List allofthe ptacss you tived in rhe tasl3 years. Do not nctude where you live now.

        Debtor 1           PriorAddressi                               Dates Deblor't              Debtor2    priorAddress:                            Dates Debtor2
                                                                       rivedthere                                                                      ltved there

3.   Wilhl. tho lastS years' did you ever live with a spouse or legalequivalent in a comm! nity property state or lertilory? (Cannunity prcpady
slales and lozilorios inc ude Aizona, Caliiornia.ldaho, Louisiana, Nevada, Newlv6xico, Puerto Rico, Texas, Washington and Wisconsin,)

        tr      tto
        I       Y€s.l\,iake su.e you rilrou\ Scheduta H: Yau Cadebttrc (OfiiciatFom 1o6H).


Eld                  exprarn   tre sources oryourrncome

4,      Did you have anyinco."               n"r
                                                      ".Oar."* -
        Fillin lhe totalamounl ol income yo! rcceived from atljobs and attbusinesses, inctud ng parHtme activities.
        llyou arefling ajoin(case and you have incomelhatyou recetve togelher, sr it onty once und6r Oebtor 1.

        trNo
        I Yes. Fillin the delails.
                                                         Debtorl                                                         Debtor,
                                                         sources of income                 Gross  income         Sources ofincome                      G.oss incohe
                                                         check allthat appty.              (before deductionsand Check a tharappty.                    (befo€ deducltons
                                                                                           exclusions)                                                 and exclusions)

                                          v"1.   u   ntir I   waq"",                                      $0.00 tr waqes. cormrssors,
rne qa@you ijreo9r.cul*J
lrotrl{6nuarv-l  rcr ban(ruprcy:                                   "o",i."io"s.
                                                         oonuses,trps                                                    bonuses, tips

                                                         E Operaling a business                                          E   operaling a business




                                                              Stalement or Flhancial Atfans for Individuars Frrrhg for Bankruptcy
sor.n   6   Gorrieh,       G) i@tor3 Bs
           Case 2:18-bk-25066-BB                           Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                               Desc
 Oebtor   1   l,laria Luisa Casianon
                                                           Main Document    Page 33 of 62


                                                                                                                     Debtor2

                                                                                       (beioe deduclions and

 For last calendaryear:
 (January 1 lo December 31,2017 )
                                                  I   Wages, comnissions,                                $0.00       E    Wases, commissions,


                                                  E Ope€ling     a business                                          tr   Ope€lins a business

 Forthe calendarye.r b6fore thal:
 (January 1 to oecembe. 31, 20'16 )
                                                  I   wases, commissions,                                90.00 tr t15s"",
                                                                                                                                "orr;""]on",
                                                                                                                     bonuses, tips

                                                  E ope€tns      a business                                          E    Operating a business


5.   Did you receive anyotherincome during this yearorrhetwo previous catendarye.rs?
     Incllde income regardless otwhether thai Income is takblo. Examples of othor income are atimonyichitd supporli Sociatsecurty, Lrnemptoyment,
     and olher publicbenetil paymenlsi pensionsi renlal incomoi lnteresti dlvidendsi money collecled trom tawsuits; royatrtesi and g€;bthg aid tdtery
     winnings. lfyou arc liling a joint case and you have income thal you.eceived iogeth€i tisl tt onty once unde. Debro.1.

     List each source and the gross income from each soLlc€ separalely. Do not inctude income lharyou tisred in                       Une   4.

     I     t'to
     E     Yes. FiLtlnthe dotaits.

                                                  Deblorl
                                                  sources of tncome                    Gross incomelrom
                                                  Doscdbe b€low.
                                                                                       (berote deductions and


l:t?f[ List certaln paymenrsyou Made Berore you Fited for
6, Are eilher Oebtor 1's of Debtor2's debts pn marlly consumer debts?
    tr No. Neither D ebtor 1 nor Debtor 2 has primarily consumer debts. corsume. debls a.e defined                               in 11   u.s.c. s 101(8) as'lnc!ffed by an
                     individual prl.,rarily fof a pe60nal, family, or ho!s€hotd porpose,'

                     Dwing the 90 days befo@ you frled for bankruptcy, did you payany creditor a totatol S6,425. ot norc?
                     u No.        Goto line 7.
                     tr Yes     List below sach crediloflo whom you paid a tola or56,425'ornor6 in one or more paymentsand rhetotaramoont you
                                paid thatcreditor. Do nol incLlde payments for domesllc support obligations, such aschild suppodand alimony. Also, do
                                not nctude paymenls to an auorney ior lhis bankruptry case.
                     tSubjectto adjustmenton 4/01/19 and every years
                                                                   3      afler that lor cases tiled o. or after the date ofadjuslmenl.

     I     Yes. Debtor I or Debtor      2 or bolh have prifrarily consu mer debts.
                     Dunng lhe 90 days beiora you lited ior bankruprcy, did you pay any ffeditor a tota of 5600 or moG?

                     I No.        Go to line 7.
                     n Yes        Lisl below *ch deditor to whom you paid a totat or g600 of more and the rotat amoonl you patd that deditor. Do nol
                                  include paymenls for domestic slppon obligations, such as child supponand alimony. Also, do nor nctude payments to an
                                  altorney for lhis bankruptcy case.


      Creditor's Name and Address                                                             Totalamount           Amount     you          was this paymentlor,..
                                                                                                         paid             still owe




                                                      Statehenr ot Financi.l   tfaks   for Individuars Firing tor Bankruptcy
soMrc copyioht (.)   i eeG20r3 sesr
               Case 2:18-bk-25066-BB                               Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                     Desc
 Debtor    l      Nlaria Luisa Castanon
                                                                   Main Document    Page 34 of 62


7.    Within   1 year before you filed for bankruptcy, did you make a payment on a debtyou owed anyone who was an insider?
      /rs/de,.s include your €lalivesi any geneml partnerci rclalives oi any gene€l pannelst partnerchips 6f which you zre a genera parlner coryomtiors
      or which you are an officer, direclor, person in conlrol, o. owner or 2ool. or nore oftheir voting secu iesi and any manaaing agenl, includins one ior
      a business you oPeEte as a sole proprielor.11 U.s.c. S 101. hclude payments lor domestic supporl obligatlons, such aschild supponand



      !        tto
      tr       Y€s. Llst allpayments to an inside..
      Insider's Name and Address                                                                  Total   amount       Amount      you   Reason forlhis paymeni
                                                                                                           Daid            slill owe
S    Wilhin       l   year befo.e you filed for bankuptcy, did you make any payments or transfer ahy properiy on account of a debtthat benetited an

      Include paymenls on debtsguaranteed orcosigned byan insider.

      luo
      D Yes. List allpaymentsloan                    insider
      Inside/s Name and Address                                                                   Total   amount       Amount      you   Reason forthls payment
                                                                                                           paid            still   owe   Includ€ cfedilo/s name

EEE!tr          ldenrlty Lesal Acrions, Repossessions, and Forectosures

L    Wilhin       l   year before you filed for bankruptcy, wereyou a party in ahylawsuit, coun acflon, or admtnistrarive proceeding?
     List all such r'ratlers, incllding Pe6onallnjury    €ses, smallca ms actions, divorcos, collsction suils, palemity aclions, support oicusoay
     modifi callons, and contact disputes.

      r        t,to
      E        Yes.    Fil   In   thsdetaits



10, Withln l yearbeforeyou filed tor bankruptcy, was                         any ofyour property repossessed, foreclosed, garnished, altached, seized, oflevled?
     Check allthatapplyand                fll   n the dotails   b€low

     I         No colo tins 11.
     tr        Yes. Filllnlhe info.mation below
      Creditof Name and Addr€ss                                         Descrlbolhe Property

                                                                        Explaln what happened

11. Wilhln 90 days beforeyou tiled for bankruptcy, did any credltor,Inctuding a bank or financial institution, sot off any amo! nts from your
     accounts or reluse to make a paymentbecause you owsd a debt?
     lro
     E Yes. Fi[ in the detaits.
      Credltor Name and Address                                         Desqibe the action the crediloriook


12. Wilhin l year before you filed for bankruptcy, was any of your propeny in the possession of an assignee forlhe benefit of creditors,                          a
     court-appointed recolver, a cuslodian, or anoth6r oflicial?
     I         tto


l:tl?El         Lislcertain Gifts and contrtbulions

13   Within       2   years before you filedfor bankruptcy,               didyo!   give any gilts with a total vatue ofmorethan 9600 per person?
     lro
     E         Yes. FiLlinlhe delails io.each gifi.
      Gifts wilh a totalvalue of more than 5600


      Pereon to Whom You Gavethe Giftand



                                                            shrehenr of Fin.nclal Affaks ror Individu.rs Firing to. Bankruptcy
sotuare coptobr (c) rsst20r3 aen
              Case 2:18-bk-25066-BB                     Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                   Desc
    Debtor   1    lr,4aria   Luisa Castanon
                                                        Main Document    Page 35 of 62


14. Within 2years             before you filed for bankruptcy, didyou give any gifts orcontributions with a toialvalue ofmorethan $600 to any chadty?
         lNo
         E Yes. Fill ln lhe details tof each gifl or contribution.
          Gifts orcontribulions to charities that     total      Describe whatyou contributed


          Address Oumbs, srcsr, ctrn sraleandztpcodo)

EEEEtr usr            certain Losses

15. Wilhin l yearbefore            you filed for bankruptcy orsince you fited for bankruptcy, did you lose anlthing because ofthefi, fire, olherdisaster.


         I    tro
         LJ   Yes. Flllin the detals.
          Describetheproperiyyou     lostand            D€sdibeanyinsurancecoverageforthe            toss
          how ihe loss       occurred                   lnclude rns amounrttlat insu€nce has paid. t-ist pending
                                                        insuranc€ ctaims on the 33 ol Scheduto NB: prcDenv,

EEEEI             rtst qertain payments orrransfers

16, Within     1 year before you liled fof bankruptcy, did you or anyone else actlng on your behatf pay or transfer any propeny to anyone yo!
         consultedaboutseeking bankruptcyorpreparing abankruptcypelition?
         hclude anyaltomeys, bankruptcy petilion preparors, or credtt@unssting ag€ncies for seruices required in your bankruptcy.

         trNo
         I Yss. Flllin the detalls,
          Pe6on Who was Pald                                     Descripllon and value ofany propeny

          Emall orwebslte addr€ss
          Person Who Made lhe Payment,lr Not You
                                                                                                                       2018                         $1,500.00
          3333 East Concours Stfeel
          Building 7, Suite 7101
          Ontafio, CA 91764
         jbeirne@beirnelaw,firm.com



17. Withln I     year before you filed for bankruptcy, did you or anyono else acllns on your behalt pay orrransfer any propedy ro anyone who
         promlsed to help you deal with your creditoF or to make payments to your creditors?
         Oo nol includo any paymenl or tEnsfer lhat you list€d on line 16,

         lNo
         tr Yes. Flllln lhe d€lails.
          Person Who Was Paid                                    Description and valuo of any properly



1   8.   Within 2 years before you iled lor bankruptcy, dld you sellt tmde, or otherwlse transfer any properly to anyone, other than propeny
         ta.sferredinlheordinarycourseof yourbusinessortinanctat aftat.s?
         Include bolh outight lransfers and lr€nsfers made as security (such as the granting    ota secunty interest or modgage on your prcpedy).   Oo not
         include gifts and lransfers thatyou have akeady lisled on this slalemenl.
         I    t'to
         D    Yes. Fill in lho detairs.
         Person Who Received Transfer                            Descriptjon and value of                Descdbe ahy property   or       Date   lransferwas
                                                                                                         payments received or   debts    made

         Person's relationship to you




                                                   slalehent of Financi.l AffalE lorlndlvlduars Frrrhg forBankruprcy
sonmrc coMohr lc) lsse2msBes
                 Case 2:18-bk-25066-BB                              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                             Desc
    Debtor   I     l!1aria Luisa Castanon
                                                                    Main Document    Page 36 of 62


19. Wilhin          10   years before you filed for bankruptcy, did you tEnsrer any property to a self"settled trusi or similar device ofwhich you are a
       benenciarf Ohese            afe ofien called assei-proledion dev,cos.)
       lro
       tr Yes. FitLinthe detaits.
        Name oftrust                                                      oescdprion and vatue of the property                  kanslerr€d                     DateeTrcreGrw6

l:E?tl            List ofcenain Financial Accounls, lnsrrumenG, safe peposit Boxes, and Sloraqe Units

20     Within l year before you filed for bankruptcy, were any financial accounls or instruments held in your name. orfor your benef , ctosed,
       sold, moved. orlransfered?
       Include 6hecking, savings, money market, or otherUnancial accouhts; cenificates of deposit; shar€s in banks, credii uhions, brokerage
       houses, pension fuhds, cooperatives! associations, and otherfinanciatinstitutions.
       lto
       E Yes. Fitl In th€ d€laits.
         Nam o ofFinancial lnslitutlon atrd      Las! 4 digils of                                               or
                                                                                                      Type of account                 Oate accooht  was                Last batance
         Address (Nunboi srtuor,crry, sGraandzrp accounr nuhber                                       ansrruhent                                sotd,
         codo)                                                                                                                        closed,                      before ctosing or
                                                                                                                                                                              rran;rer
                                                                                                                                      il"""'"",lfJ.
21     Do you now have, ordidyou havewithln                     l   yearbefore youfiledtorbankruptcy, ahy safe depositbox or other depository for sec|]rities,
       cash, orolhervaluables?

       I         tto
       E         Yes. Fill in the deiails.
         Name of Flnanclallnslitulion               Who etse had accessto                                     tt?          Describe the   contents                 Oo vou   stitl
         address iNudblnsro.i,c'(y,s,iro.ndz'pcodo)                ***"   *9,:::::$;[,"i
                                                                                                                                                                   h.v; it?

22.    Have you stored propeny ln a storage unil or ptace other than your home                                within   1   year before you fited for bankruptcy?

       I         lto
       E         Yes, Fill In the detalls.
        Namo ofStorage Facility                                           who etsohas orhad              access            Descdbsrho     conrenrs                 Doyou still
        Address Oumb6a staorcny, sr.ro ridzrP                cod.t        1o   it?                                                                                 have tt?
                                                                          il,::ff;$;:it"*-                "'
EEEEI             ldentlry PropenyYou Hotd or conlrol ror Someone Else

23.    Do you hold or conlrol any property that someone else owns? Include any property you borrowed from, aro storlng for, or hold in                                        trusr


       lHo
       E Yes. Fi in rhe detalts,
        Ownefs Name                                                       Where isthe       property?                      Descrlbe the   property                              Vatue
        Address (Nlmbei         s,reor, c,ry, sk,o dnd z,p   codo)        g"J:i."
                                                                                     ","". ",,',   ","," ""

GEEIEI            Give oetaits About Environmentat Informarion

Forthe purpose of Part            10, the    following definiilons appty:

a       Envirormental law me.ns anyfederal, state, or localslatute or regulation concerhing poltutlon, cohtamtnatton, reteases of hazardous or
       toxic s!bslanc.s, wastes, ormaterial intothe alr,land, soil, surface water, grouhdwater, orothermedium, inctuding stalutes or
       regulations controlllng the cleanup ofthese substances, wastes, or mareriat,
I      S,iie means  ahylocation, facility, orPropertyas defined un.terany environmental law, whetheryou nowown, operate, or utilize it orused
       1o   own, operate, orulilize it, including dlsposalsiles.
a      Hazardous nate|ialmeans anylhlhg an environmental taw deines as a hazardouswaste, hdardols substance, ioxic substance,
       hazardo!s marerial, pollutanl, contaminanr, orsimttarterm,

Report all notices, releases, and proceedings that you know about. regardtess ofwhen they occurred.




OrficialFon       107                                        Srarem€ntofFlhancrarArairstorlndividuatsFilingfo.aankruptcy                                                            pases
sdnhre   cdp}nqhr (c) 1ees2013 Bosr
           Case 2:18-bk-25066-BB                              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                         Desc
               l\,4aria   Luisa Castanon
                                                              Main Document    Page 37 of 62


24,   Has anygovernmental unir horified you               thatyou may be liable orpotentially liable underorln violatlon ofan envlronmental law?

      I    t'to
      E    Yes. Flll in the detaits.
                                                                        Govornhental unit                  Ehvi.onmenlal law. ifvou
       Address      (Numbea slrcer, crty,   stdoandztpcode)             Address (Nunba,sreel cily,staloahd know it

25. Haveyou         notined any governmental unit ofany release ofhazardous matertal?

      lto
      E Yes. Flll tn the detaits.
       Name ofsitg                                                      Govornmental unit                             Environmental law, if you
      Address {Numb.i,sror, cilj'.srar.:ndzrp coddl                     Address Oumboi sr6ei,    crty,   sr'L.nd

26.   Have you been a party In          anyjudicialor admlnistrative proceeding under any environmenial law? Include setllemenG and orders,

      rNo
      E    Yes. Fitl in the details.
       case   Ti{e                                                      court or   agency                          NaturE   oflhe   case               status of the
       case   Number                                                    Name
                                                                        Address (Numb.i,sr..r cry,

EEEIII        clve Delails aboul Your Bustness orconneclons ro anv Business

27. Wilhin     4   years berore you filed for bankruptcy, dld you own a business or have any ofrhe fortowins connections 10 any busrness?
           E      A sole proprletor or self"employed In a trade, professton, or otheractivity,                 etrherful-      me or part.fime
           tr A member of a limited             tiabitiry company   (LLc)or        mired liabitily pannershtp (LLp)
           E A partnerin         a   parlnership
           tr An otficer, dlrector,          or managing executtve of a corporation
           E   An ownerofat teast 5% ofthevoling orequltysecurtties of a corporattoh

      I    No, None       olthe above apolies. coloPan12,
      tr   Yos. Check allthat applyabove and               fillln the   detaits betowforeach business.
                                                               Describe the nature oflhe business                      Employer ldentificallon number
                                                                                                                       Do not Include SoclalSscurity number or lTlN.
      lNuhbs, srr.or c[y, srdro .nd zrP cods)                  Name of accountant or bookkeeper
                                                                                                                       Dates buslness exisled

28. Wiihln     2 years before you           filed for bankruptct dld you give       a   flnanclal statement to anyone about your business? hclude       aU   flnanclal
      lnsljlulions, creditors! or other prrtles,

      Ino
      E Yes, Filt in rhe details below.

      {Nuob04stdor, crtyistab:nd2lP cod.)

I:EElEl       siqn Betow

I have readlhe answers on this Stateneht olFinancial Atratrs and any aitachments, and lde.lare under p.nalty ofpo4urythailhe answers
are true and corecr, I understand that making a false statement, concealing property, or obtainjng money or property by fraud in connection
wllh a bankruptcy case can resuli infines up to $250,000, or imprisonment for up to 20 y6ars, or bolt
1qU.s.c. SS 152, 1341,1519, and 3571


IVaria Luisa Castanon                                                      Signature of Debtor     2
Sighature ofDebtor'l

D",.                 lA-    llilade
                                                       sraremont of Frhanciar aftats for Individuals tiling for Bahkruprcy
sdM,e copyiehr     ic) 1ees2013 Bssr
              Case 2:18-bk-25066-BB                  Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                        Desc
  Debtof      1   lvaria Luisa Castanon              Main Document    Page 38 of 62


Did you attach addftionar pa ges to vour Stateddt ot Flnanciat Affairs tor Inetivt.luals Fiting fot Bankruptcry           lqfidat Fom     I 07)?
 lNo
 tr   Yes

Did you pay or agree to pay someone         wio is not   ah attomey   to hetp you   R   out bantruptcyforms?
 I    r,,to

E     Y€s. Name of Pe6on ..........._. Anach the Bankruprcy Pelition prcparct/s Notice, Daclarction, and Srilnaluro   (orioatForm 119).




OffciarFom1o7                                   St.r.mehtorFinanci.tAfhl6forhdtviduat5Fitingforaankruptcy                                          pase?
so'rY6E copyishr (.)   1s&hr3 3*r
              Case 2:18-bk-25066-BB                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                        Desc
                                                         Main Document    Page 39 of 62


 Deblor   I                llaria Luisa Castanon

 Debtor 2


 Uniled Slates Bank|uplcy Couri         forlhe:   CENTRAL DISTRICT OF CALtFORNIA, RtVERStOE DIVtStON



                                                                                                                                      tr   Check iflhis is an




Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                              12t15

lfyou are an individualfillng underchapte.T, you  husrf outrhis form it:
I creditors have ctaimssecured byyou. properry, or
I yo(] have leased personatproperty and rhe tease has not expired.
You mustfile this form wlth the courl within 30 days afier you file your bankruptcy peiltlon or by lhe date set for the meering of credttors,
         whicheverls earlier, unless the courtextends the trmefor cause. You mirst atso send copies tothe credilors and Gssorc you tisr

lf two madied people are fillhg together in        a   lolnt case, both are €qually responslbte for supplying correct information. Both debtors must
         slgn and date the form.

Be as compleleand accurate as      possibte.lfmore space is needed, attach                 a separate     sheettolhis form, On the rop otanyaddtttonat pages,
              wrrteyour name and 6ase number (ifktrown).

GEEII Lisl Your credltols Who Havesecured ctatms
I For any creditors rhal you listod in Part 1 of schedute D: credliors who Have claims secured by Property (ofttctatForm 1060), iitttn lhe
   ldentlly th. crBdllor and the properry that ls .olateEt    whatdoyou tntendto dowllhthe propertythat Dtd you ctatm the properry
                                                                      secures a debt?                                                as exempt on schedule C?



    C.6dito/s CapitalAutoFinance                                      tr   suiiendef lhe propeny.                                    trNo
                                                                      tr   R€lain the propedyand redeem ll.

           of
    Dosciplion
                                                                      E    Retain lhe prcpody and entdinlo a                         r   ves
                         2015 Nissan Rogue 38,000 miles                     R e afti m at io n Ag 16 e n e nt.
    pfopery              Car loan and title are under detors          I    Rebin the pDpedyand lgxplainl:
    securing    dsbl     husband's name
                                                                          non-filing party will relain and pay pursuant




    Crediloi's N,lr.Cooper                                            I sutrender the property.                                      trNo
                                                                      tr Retain lhe p@pedyand €deem il.
                                                                      E    Retain the propertyand enterinto a                        I   ves
           of
    Dsscription          10943 Saragosa Street Whittief ,                  Reafinnation Agreement.
    properry             cA 90606 Los Angeles Counry                  E    Rehin the propedy and fexplain]:




Foranyunexpired peronalpropeny baselhatyou listed in Schedule G: Executory Contracts and Unexpired Leases {Ofticial Form 1O6G),filt
ln lhe intormalion below. Do not lisr realestate leases. Unexplred leases are leases that are stillin efieci; the lease pedod has not yel ended.
You may assume an unexpired personalproperty lease ifihe lrustee does not assume it.          U,S.C. S 365(pX2). ti
 Describe your unexpired pelsonal property Ieas€s


OfiicialForm    108                                statement of lntentioh for Individuats Fiting Under ChapterT
sohhre coplrish'   (c) l ee&2013 Bssr
           Case 2:18-bk-25066-BB               Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                            Desc
                                               Main Document    Page 40 of 62
 Debtc'r   1    l/aria Luisa Caslanon



                                                                                                            Ll   No




                                                                                                            trNo
                                                                                                            tr   ves

                                                                                                            trNo
                                                                                                            tr   Yes

                                                                                                            Ll   No

                                                                                                            tr   ves



                                                                                                            tr   Yes

                                                                                                            trro

GEEEI          stqn aetow

Und€r ponalty ofpeiury,I declare that I hav€ Indlca!6d ny Inr€nllon about any property of my €srar€ rhar sscuros a dobt and any pe.sonal
prolerly Ihat ls sublectto an u_loxplr6d loqse,

 x   \ .0,Y
      lVaria Luiaa Castanoir
                                           fc4v\0yl                     X
                                                                            Signalur€ ot Debtor 2



      Da,e lllltla-otg




                                           Statement ol Intention tor Indlviduals Filing llnde. Chapter 7                             page 2

s0tu66 copyish'   (c)   r   ee6-2or3 Bss
           Case 2:18-bk-25066-BB                        Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                             Desc
                                                        Main Document    Page 41 of 62
Notice Required by 11 U.S.G. g 342(b) for
Individuals Filing for Bankruptcv (Form 2010)


                                                                                            Chapter 7:         Liquidation
 This hotice is foryou if:
                                                                                                    $245      filing fee
        You are an individualfiling for bankruptcy,
        and                                                                                          $75      administrative fee

        Your debts are primarily consumer debts.                                                     $15      trustee surcharce
        Consumer debfs are defined in 11 U.S.C.
        S 10'l(8) as 'incurred by an individual                                                     $335 toialfee
        primarily for a personal, family, or
        household purpose."                                                                 Chapter 7 is for individuals who have financial
                                                                                            difficulty preventing them from paying their debts
                                                                                            and who are willing to allow their nonexempt
 The types of bankruptcy that are availabte to                                              property to be used to pay their creditors. The
 individuals                                                                                primary purpose of filing under chapter 7 is to have
                                                                                            youf debts discharged. The bankruptcy discharge
 Individuals who meet the qualiflcations may file under                                     relieves you after bankruptcy from having to pay
 one ol four different chapters of Bankruptcy Code:                                         many ofyour pre-bankruptcy debts. Exceptions exist
                                                                                            for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                             be enforced after discharge. For example, a creditor
                                                                                            may have the right to foreclose a home mortgage or
        Chapler 1f - Reorganization                                                         repossess an automobile.

        Chapter       '12 -  Voluntary repayment plan                                       However, ifthe court finds that you have committed
                           for family fafmers or                                            certain kinds of improper conduct described in the
                           fishermen                                                        Bankruplcy Code, the court may deny your
                                                                                            discharge.
       Chapter 13 ' Voluntary repaymenl plan
                   for individuals with regular                                             You should know that even ifyou file chapter 7 and
                           income                                                           you receive a discharge, some debts are not
                                                                                            discharged under the law. Therefore, you may still
                                                                                            hA raen^ncihl6 t^ nrw
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                              most taxes;
 chapter.
                                                                                                most student loans;

                                                                                                domestic support and property settlement
                                                                                                obligations;




Notrce Reqlrred by 1r    u.s.c. s 342(b)for Individuals Fltrhq for Bankruptcy {Form 2010)
sotu3G coryishr   (c) rseF2or 3 eas
            Case 2:18-bk-25066-BB                            Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                  Desc
                                                             Main Document    Page 42 of 62


         mosl fines, penalties, forfeitures, and criminal                                         your income is more than the median income for your
         restitution obligations; and                                                             state of residence and family size, depending on the
                                                                                                  results ofthe Mears fest, the U.S. trustee, bankruptcy
         certain debts that are not listed in your bankruptcy                                     administrator, or creditors can file a moiion to dismiss
         papers.                                                                                  your case under S 707(b) of the Bankruptcy Code. lf a
                                                                                                  motion is filed, the court will decide ifyour case should
 You may also be required to pay debts afising froml                                              be dismissed. To avoid dismissal, you may choose lo
                                                                                                  proceed under another chapter ofthe Bankruptcy
        fraud or theft;                                                                           Code.

        fraud or defalcation while acting in breach of                                            lfyou are an individualfiling for chapter 7 bankruptcy,
        fiduciary capacity;                                                                       the trusiee may sellyour pfoperty to pay your debts,
                                                                                                  subject to your right to exempt the property or a portion
         intentional injuries that you inflicted; and                                             of the proceeds from the sale ofthe property. The
                                                                                                  property, and the proceeds from property that your
        death or personal injury caused by operating a                                            bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                                      entitled to, is called exempt prcperty. Exemptions may
        from alcohol or drugs.                                                                    enable you to keep your home, a car, clothing, and
                                                                                                  household items or to receive some ofthe proceeds if
  lf your debts are primarily consumer debts, the court                                           the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a ceftain amount.                                               Exemptions are not automatic. To exempt property,
 You must file Chapler Z Statement of You Current                                                 you must list it on Scredule C: The Prapeny You Clain
 Monlhly lncone loficial Form 122A-l ) if you are an                                              as Exempt (Ofiicial Form 106C). lf you do not list the
 individual filing for bankruptcy under chapter 7. This                                           property, the trustee may sell it and pay all ofthe
 form will deterrnine your current monthly income and                                             Proceeds to your crediiors.
 c0mpare whether your income is more than the median
 income that applies in your state.

 lf your income is not above the median for youf state,
 you will not have to complete the other chapter 7 form,                                          Chapter'l 1 : Reorgahizatioh
 lhe Chaptet 7 Means Tesl Calculailor (Official Form
 1224-2).
                                                                                                              $1,167    filing fee
 lf your income is above the median for youf state, you
 must file a second form
                          -the
                               Chaptet 7 Means Test                                                  +          $550    administrative fee
 Calculation laftlcial Fotm 122A*2). The calculations on
 the form- sornetimes called the Means lesl-deduct                                                            $1,717    total fee
 from your income living expenses and payments on
                                                                                                  Chapter'11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                                  but is also available to individuals. The provisions of
 unsecured creditors. lf
                                                                                                  chaptef 11 are too complicated to summarize briefly.




NonceRequnedbyll U.S.C.            S 342(b)   for Individu.ls Fllihq for Bankruptcy (Form 2010)
sofiwars coprishr   (c) ree620r 3 eas
          Case 2:18-bk-25066-BB                           Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42             Desc
                                                          Main Document    Page 43 of 62


           Because bankruptcy cah have serious long-term financial and legal cohsequehces, including loss of
           your property, you should hire an attorney and carefully consider all of your options before you file.
           Only an attorney can give you legal advice about what can happen as a result offiling for bankruptcy
           and what your options are. lf you do file for bankruptcy, an attorney can help you fill out the forms
           properly and protectyou, yourfamily, your home, and your possessions.

           Although the law allows you to represent yourself in bahkruptcy court, you should understand that
           many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
           or inaction may harm you. If you file without ah attorney, you ar€ still responsible for knowing and
           following all ofthe legal requiremenls.

           You should not file for bankruptcy ifyou are not eligibte to file or if you do not intend to fite the
           necessary documenls.

           Bankruptcy fraud is a serious crime; you could be fined and imprisoned ifyou commitf/aud in your
           bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
           fraud in conhection with a bankruptcy case can result in fines up to 9250,000, or imprisonment ior up to
           20 years, or both. 18 U.S.C. Sg'152, 1341, 1519, and 3571.




                                                                             Under chapter 13, you must file with the court a plan
 Chapter '12: Repayment plan for family                                      to repay your creditors all or part olthe money that
              farmers or fishermen                                           you owe them, usually using your future earnings. lf
                                                                             the court approves your plan, the court will allow you
                                                                             to repay your debts, as adjusted by the plan, within 3
                   $200              filing fee                              years or 5 years, depending on your income and other
                       $75           administrative fee                      factors.
                   $275 tolalfee
                                                                             After you make all the paymehts under your plan,
 Similar to chapte|j3, chapter 12 permits family farmers                     many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                    not discharged and that you may siill be responsible to
 using future earnings and to discharge some debts that                      pay includel
 are not paid.
                                                                                    domeslic support obligations,

                                                                                    most student loans,
 Chapter 13: Repayment plan for
                       individuals with regular                                     certain taxes,
                       Income
                                                                                    debts for fraud or theft,

                   $235              filing fee                                     debts for fraud or deialcation while acting in a
                    $75              administrative fee                             fiduciary capacity,
                   $310 totalfee
                                                                                    most criminal fines and restitution obligatjons,
Chapter 13 is for individuals who have regular income
and would like to pay allor part oftheir debts in                                   certain debts that are not listed in your
installments over a period of time and to djscharge                                 bankruptcy papers,
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not mofe than certain                             certain debts for acts thal caused death or
dollar amounts set forth in 11 U.S.C. S 109.                                        personal injury, and

                                                                                    certain long-term secured debts.




NollceReqlnedby11U.S,C.S342(b)forlndlvldualsFllingforBankruptcy(Foh2010)
soMrc coplnsh'   (c)   r   es,2o13   3*
            Case 2:18-bk-25066-BB              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                          Desc
                                               Main Document    Page 44 of 62
                                                                               A marfied couple may fjle a bankrupicy case
                                                                               togeiher-cailed a /b/r,t case. If you file a joint case and
                                                                               each spouse lists the same mailing address on the
                                                                               bankruptcy petition, the bankruptcy court generally will
                                                                               mail yoJ and your spoJse o1e copy of each notice.
                                                                               unless you fi e a statement with the court asking that
                                                                               each spoLrse recejve separate copies,

                                                                               Understand which services you could receive from
                                                                               credit counseling agencies

                                                                               The law generaly requires that you receive a credit
                                                                               counseling briefing from an approved credil counseling
                                                                               agency. 11 lJ.S.C. S 109(h). If you are filing a joint
                                                                               case, both spouses must receive the briefing. With
                                                                               limited exceptions, you must receive it within the 180
                                                                               days before you flle youf bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                   briefing is usually conducted by telephone or on the
                                                                               Internet,
        lfyou knowingly and fraudulently conceal assets
        or make a false oath or slatement under penalty                        In addition, after filing a bankruptcy case, you generaliy
        olperjury -either orally or.n writing . n                              must complete a financial management instructional
        connectjon with a bankruptcy case, you may be                          course before you can receive a discharge. lf you are
        fined, imprisoned, or both.                                            filing ajoint case, both spouses must complete the

        All informalion you supply jn connection with a
        bankruptcy case is subject to examination by the                       You can obiain the list ol agencies approved to provrde
        Attorney ceneral acting through the Office ofthe                       both the briefing and the instructional course from:
        lJ.S. Trustee, the Office ofthe U.S. Attorney, and                     httpJ/iustice.Oov/LrsVeo/hapcpa/ccde/cc approved.html
        other offices and employees of the lJ.S.
        Department ofJustice.
                                                                               ln Alabama and North Carollna, go to:
 Make sure the court has your mailing address                                  http J/www.uscourts.qov/FederalCourts/BankruptcV/
                                                                               BankruptcvResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                             AndDebtCounselors.aspx.
 address you list on Voluntary Petitian for lndividuals
 Filing for Bankruptcy lofflcial Form 101). To ensure                          lfyou do not have access to a computer, the clerk of
 that you receive information about your case,                                 lhe bankruptcy couri may be able to help you obtain
 Bankruptcy Rule 4002 requires thal you notify the court                       the list.
 of any changes ln your address.




NoticcRoquiredbyll u.s.c.5342(b)rortndividuatsFitinsrof aankruplcy(Fofn2010)
sotn€re cdprnehr G) rse6.2o13 ses
          Case 2:18-bk-25066-BB                              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                      Desc
                                                             Main Document    Page 45 of 62
82030 (Form 2030) (12l15)
                                                               United States Bankruptcy Court
                                                       Central District of California, Riv€rside Division
    Inre       l,1a a Luisa     Caslanon                                                                               CaseNu.
                                                                                                                       chapter    I
                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
l        Pusuant lo      ll
                       U.S.C. $ 329(a) mdled Banl<r. P.2016(b).Icenify thatt am the aroney for the .bove daned debro(t and rhat
         compensahon paid to ne wilhin one year befor€ the frling ofthe pelition in bankrupicy, or agr€ed to bc paid to mc, for seflices reideEd or to
         be rendered on behalfofrhe debto(t in conremplario! ofor in connecrion wnh dE blnknprcy case is as follows:

               For lesal      swices,I     have agrecd ro   accopt                                                $                   1,500.00
               Pdor ro the frling ofthis slar€ment I h.ve reccivcd                                                $                   1,500.00
                                                                                                                                          0.00

2.       Thcsowce of fie conpensation paid            1o    hewas:
               I Debror D                    Orher Gpccify):

3.       The sourccofcompensation to b€ paid to              ne is:
               I p"tro. tr                   orher(specify)

4        I    I havc nol acreed to share lhc abovc-discloscd compensation willl nny oiher pcrson unlcss rhey aremembels and assocratcs ol ny taw tinn.

         tr   I havc agreed to slErc thc above-disclosed conrpensarioD wirh a pfison orpcrsons who lre not memberso! associarcs ofrny taw             im.     A
              copy ofthc agrccncnr. rogcrher with a lisr ofrhc nanrcs ofrhc pcoplc sharing in rtrc comrcnsarion is auachcd

5.       In rcrum for drc abovc-disclosed fcc,         t havc agrecd b rcndq legalscdicc for all   aspecrs   ofthe bankruprcy casc. including

         a. Aialysis oflhe dcbto/s financialsilualion, and rendcing advicc lo rhc d.blor
                                                                                       in dcrlmining whcrhcr to filc a pctilion in bankruprcyi
         b. rrcpanrion and nling ofrnypcririon, schcdulcs, srarcn,cnr ofaffairsxndptan which maybe requircdi
         c.   Rcprcscntarion oftl,cdcbrorat thcmccrins ofcrcditoAand confiDnation hcarins, a.dany adjounEdhcdings rhcrcol
         d.   [OrId provisions as nccdcd]
                   NONE

6        By asreedentwith rhc          dcbto(t,   rhc above-disctoscd foc   docsror inctudc thc followins seNicc:
                   any omerserurces.

                                                                             CERTTI.'ICATION
         I ccrtili tharrhe foesoi,rs ka complcrc starcncDt oiany agrcemenr or ananscmcnl              aor    payment   rone forrepresenhrionofrho dcbro(s)   in
 dns banlruplcy plocccding.

     December           3l.   2018                                                   /s/ Jam€s Geoffrcv Beime
                                                                                     James Geoffrcy Beime 163755


                                                                                     3333 Easl ConcouG Street
                                                                                     auilding 7, Suil6 7101
                                                                                     Onta o, CA 91764
                                                                                     \909) 944-7777 Fax: (909) 494a 173
                                                                                     ibenne@beirnelav',lirm.com




sotuac   aprs{    (c)   1esdr0r3   3*r c
                   Case 2:18-bk-25066-BB                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                           Desc
                                                              Main Document    Page 46 of 62


                        Maria Luisa Castanon

                                                                                                           E   1. There is no   presumplion ofabuse

                                                       Centrat Dishict ot Catilornia.
                                                                                                           12.   The calculationio delemine ifa presumption ofabuse
 Uriled Sldles Bark.uptcy CoJn tor               lhe   Rtverside Div.s.on                                         appies willbe made under ChapterT Means Tesl
                                                                                                                  Calculalian (o1'ncia Fom 1224-2).
                                                                                                           E   3. The MeansTestdoes nol app y nowbecause of
                                                                                                                   qu.lified milltary serurce but I could apply later.
                                                                                                           E   Check ifthis is an amended filing
Oflicial Form 122A - 1
Chapter 7 Statement of Your Current Monthlv Income                                                                                                                       12t15
B!.s   mmpl€te and &dbte as possiblo,lftwo maiiicd pooplc aE rirrng rog.rh.r, borh ar€ oqua y rosponstbtefor beins aoouraro. trmoro spaco ts needed,
atach a sopanto shectto this rom.Include lhe lino nuhbdtowhich thc addirionarrnro,maltoh iipri;. on tho rop oi any addnron.tpdses,;rib you nam;.nd
oasonumbor,{rrknown).lryo! bellevetha,lyou aro exehpred riom. presumprron or.b!s.be"auJyou donot havep h;nty consumoiaeus or 6oc.u...r
qu.llrvhs hilir.ry sorurce, cohplolo.nd trlo slarehe,tolExenpr.; hon pt.,u-pti"" ot         u;d* S 707(b)(2) (ottictat iorm 1z2A-1supp)wirh thts rorm,
                                                                                      ^buso
                    Calculate Your Current lUonthly Income
   L   Whal is your maritaland filing status? Check ono ony.
           E Notmarried. Fillout Column A,lines 2,11.
           tr l4aried and yourspouse is fiting with you. Fi]oul             both Cotumns A and     B, nes2,j1.
           I   Married andyourspouse is NOTiting with you. you and yourspouseare:
               I
              LlvinS in the same household and are nol tega y separaled. Fitour bolh Cotumns A and B, Ines 2r1.
               E
              Living separatety or are legally separated, Fill oul Column A, ines 2-11 i do not lill out Column B. By checking rhis bor, you dectare urder
               penally or pe.jury that you and your spouse al6 legally separated undernonbankruptcy raw rhal appties o.lhaiyou and yoLj
                                                                                                                                                     spouse are
               lvlng apad tor.easons lhat do not inctude evading lhe Meais Tesr rcqui.ements. 11 u.s.c s 7o7ibx7)(B).
    Flllln_th€ aveEge honlhlylnmme thatyou recolvcd frofr alt sources, derlved durtng rhe 6 futtmonltrs betore you nlo thls bankruprcy c.se.11 U.s.c.
                                                                                                                                                            S
    101(10A) For example,lfyou ar fng on Septetbor 15,lhe 6.donlh pe od wourd bo rva;ch I rhroughaugusl3r. rfhe amounr otyou.dantitytncomo vad6d diJdng
    the6monlhsLaddLhelncomelorall6monlhsanddlvldolh6loralby6.Fllllnlhocauri Do nor rn.rudi anyi,rcomo amounr morertrair once, Foaexampts, irbolh -
    spousos own lho same rdt3l properly, put the Incomo ftom lhar proloony rn one orumn onry. I you hav€;o$ ng ro r€pod tofany|lnE, wr 6 So th thsspaco.




  2.   Your sross wages, salary, tips, bonuses, ovedime, and commissions (betorc a
       payroll      deducilons).                                                                           5          2.039.42       $         5,200.56
  3.   Alimony a.d maintenance paymehts, Oo notinclude paymentsfrom                        a spouse   it
                                                                                                                           0.00                     0.00
       All amounts ffom ahysource which are regulartypaidforhousehotd expenses
       ofyou or yo! r depend enG, including chlld suppon,lnctode regutar contributions
       ftom an unmafied parlner, membe6 ofyour household, your dependonts, parents,
       and roommates.Include regular contribulions from a spouse orty itCotumn                 B   s not
       liled in Do notinclude payments yo! listed on Une3.                                                                 0.00                     0.00
  5.   Net income from        op.raling      a   business, profession, orfarm

       Gross receipls (before       arr   deducrons)                         s      0.00
       Ordinary and necessary operaUns experses                             -$      0.00
       Net nonlhly income from a business. proiession, or farm $                    0 00 copy here -> s                    0.00                     0.00
  6.   Net income from rental and other real property


       Gross rcceipts (bero@ a deduclions)                                   $      0.00
       ordinary and necessary operaling expenses                                    0.00
       Netmonlhlyincomefromfenlalorotherreal                   prope,ly     $       0.00 copy here >       g               0.00      $              0.00
  7,   Interesl, dividends, and royallies                                                                  $               0.00      $              0.00




                                                           Chaprer 7 Stalement ofYour Current Monihly tncome
sorN!?ie   copr!h kj res5.20i3Be{
               Case 2:18-bk-25066-BB                                 Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                              Desc
                                                                     Main Document    Page 47 of 62
 Deb61          Nlaria Luisa Castanon




  8.   Unemployment compensalion                                                                                    $             0.00     $                 0.00
       Oo nol enter the amount if you contend                  lhatthe amount received was a benetil under
       lho Social Security Act lnstead,listit he.e:
             For vou.-...-..........   ....                               ....,$                         0-00
                                                                                                         0.00
  9.  Pension or retirement income. Do nol inc ude any amount received lhatwas a
      beneiit under lhe Social Securlty Act,                                                                                      0-00                       0.00
  10. Income ffom all othersources notllsted above. Specify thesourceand amount.
      Do notinclude anybenelils received underlhe Socia Security Act or payments
      received as a vicllm oi a war c me, a crime against human ty, or inlemationat or
      domestic teiro.sm. lfnec€ssary, list olher sources on a separate page and put ihe


                                                                                                                    $             0.00                       0.00
                                                                                                                    s             0.00                       0.00
                       Tolal amounts iiom separate pages, if any,                                               +$                0.00                       0.00
  11, Calculaie  yo!r tolal currenr monthly ihcome, Add tines 2 through 1O for
       each column, Then add the roral ior Cotumn A ro the totattor Cotumn B.                               S      2,039.42        $     5,200.56             $      7,239.98



                     Delermine Whetherth€ lleans TestApplies 10 You

  12. Calculate         your current monlhly income for the year. Fotlowlhese sleps:
       12a Copy youf lolal cudent monthly incomef.om tino                    11                                                                              $       7,233.98

                Multiplyby 12 (lhe number of monlhs in a yea4                                                                                                       12
       l2b. The resull          is your annual     in6me for thls pan ot the iorm                                                                   12b      $      86,879_76


  13. Calculale the mediah                 familylncome that applles toyo!,        Fottow thess steps:

       FiL in lhe state in which you liv€.                                               CA

       Filin     the nlmberofpeople in yourhousehold                                     3
       Fil    in the median family income fo.           yolr state and size of    household.                                                        13.      g      82,000.00
        ro fird a lsl ofapp rcaole meoran hcone amount!, qo o.tne :sing he :n. spec,ieo rn tne separare
       for lhis fom This list may also be available al lhe bankruprcy cterk's offc€.                    'nsirucrions

  14. How       dothe lines compare?
       14a. I              Line 12b is less than or equal to I ne 13. On the top oi page         1   ,   check bor 1 , Iher6 is na prcsunption   ol abuse.
                           Go io Parl 3.
       14b. I              Line    l2bis moElhan llne         13,   Onlhelopofpage   1, check box        2, Ihe prcsrrnp tian of abuse is ctateminect by Form 1224-2.
                           Go    b     Pan 3 and n   lolt   Form 1224-2
                     Sign Below
                       gning here, I      declaro!              ally olperjury lhal the Infomario. on this sraremenra


                     l/aria Luisa Castanon
                     sisnalue qI Deplor        l
        Dare l>l3llaolg
          MMTDDlti_
                lr   you checked line 14a, do NOT            lillout orile Form 122A-2
                lyo!     checked line 14b, fillout Form 122A 2 and ille it wilh this          iom.




                                                                ChapterT Statement ofYou. Current lUonthly lncome
soMre copr       oh( (c) l eeGror8     36r
              Case 2:18-bk-25066-BB                            Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                             Desc
                                                               Main Document    Page 48 of 62



                       l,laria Luisa Castanon

                                                                                                                          Accodingto lhe calculalions rcquned bythis



 Uniled States Bank.upic.y Cood             forlhe:
                                                       Cenlral Distict of CaUiornia,                                      I    1.   Thefe is no presumplion oiabuse.
                                                       Riverside Divrsron
                                                                                                                          E    2.   Thee   s a presumption    ofabuse.


                                                                                                                     E    Check ifthis is an amended llling
Official Form 122A - 2
Chapter 7 Means Test Calculation                                                                                                                                          04n 6
To   fill out rhls form, you will need youf comptet€d copy of Chaptet 7 statement of yout Cutont Morthty lncohe (Officiat Form 122A"11.

Be as complete and accumte as possible, lf two married people are filing together, both are equally responslbte for being accurate. tf more
space is needed, aliach a sepa.ate sheettolhis form,lnclude ihe line numbertowhich additionat informalion applies, On the 1op any
additional pages, writeyour name and case nu mber (if known),

                  Determlne Your Adjusled lncome

 1.      copy yourlotalcurrent monthly income.                                    copy llne   11   from OfficialForm 122A-l here=>........        $               7.239.98

2.       Did yo! fill out Columh B in          Parll of Form       1224"1?
         E No.      Firrin $o ror rhe toraron line 3.
         I   Yes.   ls your spouse Filing with you?

             I lo.         co to lln€ 3.
             trYes.        Flllln   SO   for the totalon line 3.

3.     Adj ust your
                  clrrent m ohthly income bysubtracting any part ofyour spousets income not used to payforthe
       household expenses ofyou or your dependenls, Foltow lhese stepsl

       On Ins 11, Column B of Form 1224-1, was any amount of tho income you reponed lor your spouse NOT regularly used fo/ lhe household
       expenses of yoo or your dspeidsnts?


         I No. FLllln O for the totaron lne 3.
         E Yes. Flllin lhe inlomalion below:

                  slate each pueose forwhich the    incomewasused                                       FII|tn rhe amountyou
                                                                 orto
                  Forexample, the income is Lsed to payyourspouses taxdebl                              ar€ subkacting lrom
                  suppon   orh6r lhan you oryour dependents.                                            your spouse s Income




                                                                                                       $           0.00

                                                                                                                              Copy toral   here+.,. .     $              0.00



4.     Adjust your current month ly income, Subt?cl line                 3 from   lin€ 1.                                                             $        7,239.98




                                                                        chapterT Means Tesl Calculation
sorN'e   cdeyriqh' (c) ree6.201s   tus
          Case 2:18-bk-25066-BB                           Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                Desc
                                                          Main Document    Page 49 of 62
 oddl         l\,laria Luisa Castanon


               calculate Your Deductions from Your Incohe

   The InternalRevenue Service (lRS) issues Naiionaland Locat Standards forcertain expense amounts. Usethese amounrs
   to answer the questions in lines 6-15. To find the tRS standards, go ontine using the tink specified in the separate
   instructions fo.this form, This information may atso be avaitabte at the bankruptcy cterk s office.

   oeducl the expense amounls seiout in lines 6-lS regadtess ofyouracrua expense. n taler pans of the fom, you wil use soine of
   your actualerpenses ilthey are higher ihan lhe slandards. Do nol deduci any amounts that you sublracled tro your spouse's
   income in line 3 and do not deduct any operating expenses ihat you sublracled from in inco;e in tines 5 and 6 ot to.m 122A-j.

     yourerpensesdlffertom month to month, enrerthe aveEgeexpense,

   Whenever thls parl oithe from refeF lo        yo4   it means borh you and your spouse if   Cdlmn B ot Form 122A-j js fi ed in.

   5.   The number otpeople used in determinihg your deducflonsfrom income

        Fillin lhe number ofpeople who could be clalmed as exemptions on your fede€t incomo lax relurn,
        plus the number of any addilional dependents whom you support. This number may be difierent nom
                                                                                                                                    3
        the number ot peop e inyourhousehold.




                                        You must use the IRS NationalStandards to answerthe qoesiions in tines 6-7,



   6.   Food, clothing, and otheritems: Using lhe numberofpeopte you enrered in tine 5 and the tRS National
        Slandards, tillir lhe dollar amountior food, clolhing, and olher ttems.                                                                1,384.00


   7    Out"ot-pocket health care allowancer Using Ihe numbe.of people you ertered in llne 5 and the IRS Nationa Standards, fit n
        the dollaramolntfor out-of-pocket hea rh care. The numberotpeopte is sptittnto two catego es-.peopto who are under65and
        peoplewhoa.e 65o.odeFbecaose oderpeople have a h gher IRS alowance forheallh carecosts. Lfylur actuar expenses are
        hgherihan lhis IRS amount you hay deducltheadditionatamounton tine 22.


   Peoplewho are under 65 years of age

                Olt-olpockel heallh care alowance pef person                          52

                Nlmber of people who are under 65                       X

                Subtotal. l\roltiply ne 7a bytine 7b                    $        156.00              copyh*c+ $              T56.00


   People who are 65 years           ofage or older

                Oulolpockelhea        th care allowance   perperson     $           114

                Numberol people who are 65 or o der

        71.    Subtotal. Mulliply rine 7d by tne 7e.                                0.00                                       0.00


        79.    Total, Add lineTc and ine 7l                                                $        156.00                              s   156.00




                                                                chapter 7 Means Test Calculation
sonk/e coor   qhr G) r ee&20r3 3es
           Case 2:18-bk-25066-BB                                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                    Desc
                                                                      Main Document    Page 50 of 62
              t\,{aria Luisa Castanon


    Locdlstandards                You    mlsl u,e lhe tRS Lo.atSlaldd-os           ro   a.swer he quesl,ons:n tines B- t5.

    Based on information from the lRS, the U.S, Trustee program has divided the tRS Locatstandard for housingfor
    bankruptcy purposes into lwo parts:

    I   Housing and utiliiies - Insurance and operaiing exp€nses
    I   Housing and utitilies - [lortgage orrent expenses

    To answerthe questions ih lihes 8-9,                         usethe U.S, Trustee program chart,
    To find lhe charl,9o online using the link specified in lheseparate inslrucrions for rhis                    fom.
    This charl may also be avallable al the bankruptcy ctelks ofiice,


    8    Housing and utilities - lnsurance and operaljng expensest Using lhe number of peopte you enlered n tine 5,                       ti   -
                                                        yolrcourty     ror insuEnce and operaring    expens€s.                                 s                 633.00

    I    Houslng ahd utililies - l\4ortgase or rent expenses:

         9a.    Using the numbef oipeopl€ you ertered in ljne 5, fit n rh€ do[a.amourt
                listed roryourcounly ior mo'isase or fent expenses.....................                ...........                S   2,089.00

         9b.    Total average monlh y payment for att hortgages and olher debts secured by your home.

                To calculaielhe tota average monihty paymenl, add a[ amountslhatare
                conlraclually due to each secured credito. in the 60 monlhs after you nte
                for bankruptcy. Then divide by 60.


                Name otthe             credttor                                              Average monlhty


                -NONE-                                                                       $_

                                                                                                                                                   R.Porhh's
                                                                                                                     l"-"
                                                 rorar averase monrh y      paymenr $                        0.00
                                                                                                             0.00    l;;;,   -$            0.00    i[l'l:o"
                                                                                           l-l
         9c.    Nel mortgage orrentexpense.

               subtracr rine sb              (1016l   ayeras e
                o.r€ale\pea$) lrrl'isaroJ.tis esslhan50.elte
                                                                 nonthty paynenqtrcntinesa        lnansase              [$
                                                                                                                         $   ^2,089.00
                                                                                                                                -1".0,
                                                                                                                              z,udv uu hcrc=>
                                                                                        $O   .................                                      5          2,089.00


    10. lfyou   claim rhairhe U,S, Trustee Program's dtviston ofthe tRS LocatStandard for housing is incoiiect and
         aftectsthe calculation ofyour monthly expenses, fitt in any additiona I amounr you ctaim. -                                               5    _          0.00
          E^oanwhv

   11.   Local tahsportation expenses:Check th6 number ofveh ctes torwh ch you c ain an owneFhip oroperating expense.

         tr   o. Go         toline 14.
         E    1. Go         totine 12.

         l2    or more. co to line 12.


   12. Vehicle operation expense:     Using lhe IRS LocalStandards and rhe number ofvehictes iorwhich you ctaim rhe
         ope€ting expenses,lillin the Opareldg Coslslhat app y tor your CensLs regron or metropohlan sljtEl catarea.                                            578.00




                                                                              Chapter 7 Means Test Calculation
sdtrErc coPFehr   (c)   r   errrors   Besr
               Case 2:18-bk-25066-BB                              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                             Desc
                                                                  Main Document    Page 51 of 62
 Ddbrr          l\,Iaria Luisa         casianon

    lS       vehicle ownership or lease expense: us ng lhe IRS Localslandads, calculate the nel owneGhip or tease expense for each vehice betow
             You maynol claim lhe eapense ifyou do nol.fake any oan orlease paymenls on lhe vehicle. In add lion, you nray not c aim lhe expense ior
             more lhan nro vehicles.


        Vehicle   1          DescribeVehicle1:2015NissanRogue38,000mitesCarloanandiiteareunder
                                                        detors husband's name_

    13a OwneEhip orleasing costs using IRS                   LocalSlandafd                                       S        497.00
    13b. Average morthly payhent Io. alldebis secured by Vehicle 1.
         Do notincllde costs lor eased vehicles.

             To calculatethe average monthly payment here and on tine 13e, add a amountslhat
             are conlraciualiy due to each secured credilor in the 60 months afle. you fied for
             bankruplcy. Ther divide by 60.


                  Name         ofeach creditor for Vehicle        1                     Average monthty
                                                                                        payment
                  CapitalAulo            Finance                                        $         224.a4


                                                 Tor.l AveraSe   N,lonrhty   paymenr    $         224.84       i.7"'='   .s           224.84 flfl'jil""


    13c. Nel Vehlcle           1   ownership o.lease expense
             Subtracl i.e 13b from line 13a. iithis amounl is tess than gO,
                                                                                                                                              oxpcnso
                                                                                                                  5       272.16              horo   +S




        Vchicle   2          Describe Vehicle 2l


    13d Ownership orleasing costs using IRS LocalSlandard                                                        s                 0.00

    13e. Ave.age         mo.ihly payment for alldebts secured by Vohicle 2. Do not nclude cosG tor


                  Name ofeach                creditorlorvehicle   2                    Averaga nonthty


                  -NONE-                                                               $



                                                 Tolat Average               payment   $            0.00                              o.oo iil"$::"
                                                                 ^4onlhty


    1   3f. Net Vehicle  ? owne6hip or lease expense
             Sobkact line l3e from line 13d. il this arnount ls tess lhan S0,
                                                                                                                 $                 0.00                             0.00


   14.       Public iransportation expense: lfyou claimed 0 vehictes in line 11, lsing the tRS LocatSlandards,                ii   in rhe   prbli.
             Ira.spotsr'o, expense allowance regardless ofwhethe. yo! use public lrarsporlarion,                                                                    0.00

   1    5.   Additional public transpona on expense: lf you cla med i or more vehictes in tine 1 1 and if you c aim rhal you may
             also deduct a public lranspoftaton expense, you may tillin what you believe is the appropriale expense, bul you may
             nol claim mo.e lhan rhe IRS Local           Slandadtat Public       fnnsDadalion.                                                           $          0.00




                                                                             ChaprerT Means Test Calculation
sdrErc copyishl    tc)   r   ercror3   Bss
               Case 2:18-bk-25066-BB                 Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                       Desc
                                                     Main Document    Page 52 of 62
  Dddr         l\laria Lu'sa Castanon



    other Necessary Expenses


    16.    Taxes: The lotalmonlh y amount tlrat you wrttactLrs iy owe foffederat, state and tocattaxes, such as income raxes,
           seLr-empLoyment taxes. socrarsec!dry la^es, and Nledicarelaxes. you rnav incudelhe monthtv amountwithhetd from
           yourpayrorlhese taxes. However, ityou expec o €ce ve a t.\ reiund,6u musl divide the e;pecled rerund by 12
           and subtract lhal numberibm the lotal morthty amount that is withhe d b Dav ior taxes.
           Oo not lncLude real eslate, sales, orlse laxes.                                                                                       972.24

           hvolu ntary deductions: The tolal monthly payrol deduclions rhar your job requires, such as retirement
           conlrbulions, union dues, and uniform 6srs
           Do not include amounts lhal are nol required by yourjob, such as vo unlary 4oj(k) conlributions or   payro sav ngs.
           Lire Insurancc: The toral monrhty premi!ms thar you pay for your own term |fe insurance. ti two maried peop e ar€
           r Ing Logelher,Incrude paydents rhar you maketof yourspouses term tite ins!rance. Do no|nctude oremiumsforlile
           InsuEnce on youf dependen(s,lor a non-filing spouse,s |fe inslrance, or for anv form ot tite insurance olher than


    I9     Court-ordered payments: The lola ronlltyamoLnt rr4Lyou pry asreqJned bylfe orde, o,d coulol
           aorrnsraNe aqency, sL.r aq soousa o.chitd support payments
           Do notinclude paymenls on pasl due obtigationsfor spousa orchitd suppon you wj tistthese oblgations         in   ne 35.                 0.00

    20     Education: The lola monlhly ahount thalyou payforeducalion tha|s ether requned:
           I   as a condilion foryorriob, o.
           I   ioryour physically or menlally chatenged dependentchid if no pubtic education is avaitabte tof simitarseeices.                      0.00

    21.    Childcare: The totalmonihty a.rrount thatyou pay for chitdcare, such as babysitng, daycare, nursery, and prescnoor.
           Oo notircode payments lo.anyelemenlary or secondary schooteducarion.                                                                    0.00

    22.    Additionalhdlth care expenses, exctuding insurance coslstThe monthtyamo!nl thatyou              pay lor heath care
           lhal is.equ red for lhe hea th and welfare of you or your dependents and that is nol reimb!rced bylnsu@nce or paid
           by a heallh savngs accout.lncude onlylhe amounl that s more than lhe totatentered in ine 7.
           Payments lorhealrh insurance or hea rh savings accounts shoutd be tisred onty in tine 25                                                0.00

    23     Option al telcph one and telephone services: The tolatmonlhly amouni lhal you pay ior t€tecommun carion setorces
           for you and yourdependenls, such as pasers, ca wailins, catt idenriticarion. spe;i;long distance, orbusiness cel
           phone service, lo lhe extent necessary for your heatth and wetfare o.lhar oiyour dependents or for rhe pbducrion of
           incohe. if il is notreimbursed by youremployer.
           Do notinclude paymenls forbasic home telephone, internetand ce phone seruice. Do nor nctude seltemptoyment
           expenses, such as those reported on ine 5 ofOfiiciatFo.m 1224,1, orany amountyou prevjous y deducted.                     +$           0.00



    24.    Add alloflhe expenses allowed underthe tRS expense         a owances.                                                     $      6,084.40
           Add lines 6lhroLqh 23




                                                            Chapter 7 lMeans Test Calculation
sorNare   copf0h   (c) 1ss6.20raB0s
               Case 2:18-bk-25066-BB                    Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                     Desc
                                                        Main Document    Page 53 of 62
 oebb    i        Maria Luisa Castanon




                                                                          s      909.00
                                                                          $         0.00
             Heallh savlngs ac@unt                                    +   $         0.00


                                                                          $       909.00                                                $         909.00


             Do   yo! actudllyspend rhis totalamount?

             E        No. Howmuch do you actuatlyspend?
             I        ves
    26.      Cohtinued contrlbutions to th€ care ot househo'd orfaBity mehbers, The acruatnonthty expenses rhal you witl
             contnu6lo pay for thg r@son6ble and necessary care and suppod of an €tdertv, chronicanv iit, or d sab ed member of
             yoJr housel^old or remoerol yoJr rmmediare f.m.tywho is unsote ro paylor such eypense!. rnese expenses.av
             include conkibulionslo an acounl oIa quatifiedABLE prog€m.26 U.s.b.S 529A(b).                                              $           0.00
    27, Protection against lamity         vtotence, The reasonabty necessa.y monthty exponses thar vou incur ro marnGrn he
             saroly ot you and yourfamily   lnder th€ Famity Viot6nca prevention.nd Sefrices Acr or alher federa aws that appty.
             By law, the court musl ke€p lhe natLr rc of lhese expens€s   contidentiat.                                                 S           0.00
    28, Addilional          home energy cosls. Yolr home energy cosls are inc uded in your insurance and ope.aring expenses on


             lyou believe thatyou have home onergy cosrsthat are mo.e lhan lh€ homeenergy cosls inctuded in expe.ses on tine
             I,lhen fillh   lh€ excess amountofhome enefgy cosls.

             You must give your case trustee documentation otyoor actualexpenses. and you must show that the add tional
             rmoLnlclai-ed is'€asolable and      n€c€ssary.                                                                             S          u.u0
    29.      Education expenses for dependent chlldfen who are younger than 1 8, The monthly expenses (not more than
             $160.42'per child)that you pay for your dependent chitd;en who arc younger rhan 18 iea; otd to; end a pivare or
             public elementary or secondary school.

             You must give yourcaselruslee docum€ntation of your actuatexpenses, and you musl exptain why lhe a.,rount
             clalmed is roasonabl€ and necessaryand nor already accolnred iorin tinss 6-23.

        ' subjecl to sdlustm6nl on 4/01/1 9, and every 3 years      afler lhar for cases besun   o. of afier   rhe dare or   adjuslmenl. S         0.00
    30. Additlonal lood and clothing expense, The monlhty         amount by whlch your actuat food and ctothing expenses are
             highe.than thecombined lood and clothing alowances in lhe tRS Narionat Slandads. That amounlaannor oe more
             lhan 5olo ofthsfood and clolh ng allowancesin the tRS Nationat Standards.

             To lind a charlshowng lhe maximum additionat atlowance, go online using thetink specitied in lhe separate
             inslructions fo/ lhjs form. This chad may slso be avaitable al lhe bankruptcv ct€rk s otfice

        You.nusl show lhal $e addilional amount caimed is reasonabte and necessary.                                                     $          0.00
    31. Continuing charitable conlributions, The amounl lhat you W[ continue to conrribute in the form oI cash or financrai
        insttuhenls {o a religious ofchaitable organizaton. 26 U.s.c. S 170(cX1)-(2).                                                  +$          u.ou


   32,       Add allofthe additional expense deductions.                                                                               $      909 00
             Add llnes 25 through 31.




                                                               Chapter 7 lll€ans Test Calculation
sori,a.e cdpy sh    (c) res6.20r 3 Bes
            Case 2:18-bk-25066-BB                     Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                 Desc
                                                      Main Document    Page 54 of 62
 Dddi        Maria Luisa Castanon




            Mortgages on your hone:                                                                                          AveEgemonthly

    33a.    Copyline 9b here                                                                                          +      5              0.00
            Loans on your first two vehicles:
    33b.    Copyline 13b here                                                                                         >      s           224.A4
    33c.    Copyline 13e here                                                                                         =>b                   0.00
    33d     Lisl othersecured debtsl




                                                                                                             trNo
            -NONE-
                                                                                                             tr Yes          $


                                                                                                             trNo
                                                                                                             tr ves          S


                                                                                                             trro
                                                                                                             tr Yes         +S




   33e, Tola     ave.age monlhlypayment, Add lines 33a through 33d                                       $   224.44       rrre+ $        224 44

   34. Are any debis  lhatyou lbred in lihe 33 secured byyour prjmary residence, a vehicte,
        or other properly necessary for your support orthe support ofyour dependenls?

        I No. coto line 35.
        E Yes. Stale any amount        that you must pay to a crcditor, in addilton to the payments
                   listed in Ine 33, to keep possession otyou propedy (caltedrhecu.e amaunt).
                   Next, divld€ by 60 and iillin the inlormaton betow.

                                                      ldehtlfy propony lhat secures the debt


     -NONE-




                                                                                                         $     0.00    l,liJ*        s         ooo

   35. Do you owe ahy priorityclaims such as a prioritytax, chitd support, oratihony-that
       are p.st due as ot the filing dale of your bankruptcy case? 11 U.S.C. S 507.

        I No. co to line 36,
        E   Yes.   Flll in the iotal amounr of all oi these pr ority ctaims. Oo nol inctude curienl or
                   ongoing priorilyclaims, such as thoseyou llsled in ne19.
                     Tolal amount of all pasl-due   prtorityctaims                                             0.00
                                                                                                         S
                                                                                                                      '60=       $             0_00




                                                               Chapter? Means Tesr Calculation
sors'e coerrish' (.) i$6.2013 B*r
                Case 2:18-bk-25066-BB                         Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                               Desc
                                                              Main Document    Page 55 of 62
 Ddbbl           [,,la a Luisa Castanon

    36. Are you eligible      to file a case under chapte.l3? 11 u.s.c. s 109(e).
          For morc infomation, go ontine using rhe tink ior Bankruptcy B;sics specjned in rhe sepa€te
          rnslructions ror lhis form.Ba,rktuprry Aas/bs may atso be avaitabje at lhe bankuptcy ctefts offie.

          I No. Go totine 37.
          tr Yes. Fill in lhe fo lowins infomation.
                        Projecred monlhty ptan paymenl if you werc titing under Chapter          13                $
                       Cur€nt multiptierforyour distdct as stared on lhe list issued by rhe
                       AdmlnistaUve Office of lhe United Slates Couns (for dislicts in Atabama
                       and Nonh Carclina) or by the Execur ve Ofiice for United Stares Trustees
                       (for all other disl.icls).


                       To ilnd a      listofdistict mutriptierc that inctudes yourdjslict, go online using
                       thelink specliied in thoseparate insrructions for this form. Ths tist may also
                       be available alth€ bank.uptcy cte* s office.

                       Avefage monlhly admlnisl.ative expense it you were          I   ing under Chapter   l3

    37.       Add all of the deduclions for debt paymenr,                                                                                              $      224.44
              Add ines 33e through 36.

    Total Dedu ctions frcm hcome

    38.   Add allofthe allowed deductlons.
              Copy line 24 , All af lhe expenses allawed      u.d6r IRS
                                                                                          s           6,084.40
              Copy line 32 Atl ot the addttonat otpense deducttons                                      909.00
              Cap\ n1e 37     Att    ot the dedL.xo4s fot debr payment.    .                            224.84


                                                                Total deduclions          $           7.214.24           copyroialhorc.. ..   =>               7.214.24


                  Delermine Whether There is a Presumption ofAbuse

    39. Calculate mohthly dlsposable               incomelor60 months
              39a. Copy line4, adlirslod      crrcnt nohthly incon'                      $            7,233_98
              39b. Copy Ine 38,Iolal dedu.r,ons                                         -5            7,218.24

              39c. lvonlhly disposable income. 11 U.S.C.        S   707(bX2).
                   Sublractline 39b irom line 39a                                         $                21.74




              39d, Total. Multiplyline 39c by 60                                                    s                  1,304.40                    $         1,304.40

   40. Find outwhelherthere is a presumption ofabuse. Checkthe box thalappties:

          I     The llne 39d is less than S7!7oot. on thetop ofpage 1 oirhisform, check box 1, Ihe re is na presunption ol abuse. coro Pan 5.

          E     The line 39d is more than S12,850r, On lhe lop of page 1 ofthis form, check box 2, fhere is a presunplian a, ab6e. You may iilLoul
                Parl4 if you claim soecial circumstances, Go lo Pari 5.

          E     The line 39d is at least $7,700r, but notmorerhan $12,850,, Golo tine41-

          'Subjecl to adjrslnent on 4/01/19, and every 3 ye6rs afler lhal for cases iited on oranerth6 date of adjuslmenl.




                                                                       Chapter 7 lVeans Test Calculation
soNs.e cdpliighr    (c) ree6.2dr 3   aes
              Case 2:18-bk-25066-BB                                      Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                     Desc
                                                                         Main Document    Page 56 of 62
 oebbrr       l\,,aria Luisa Castanon



              41a.      Fill in the amount ofyourtotal nonpriorityunsecured debt, tfyo! fifled oul
                        A sunnaty of Yaur Assets ancl Liabilities and Ceftain Shristicat lnt'amation
                        S.hedrles (Oficial Form 106sum), you may reler to Ine 3b on lhaliorm,



                        2s% or you r total              n   on   pfiority unsecured debl.   11   U.S.c. S 707(b)(2XAXD(t)       $                          $
                        lvLlljply lile      4'a       by 0 25. ......

          oetermine wheth€r1he income you have left over after subrracting                               a   a owed deducrions is enoughlo pay
          25% of yo!r unsecured, nonpriority debl,
          Check lhe box thal aoD les:

          E   Line 39d is less than line 4lb, On the top of page 1 of rh s torm, check box 1, trere is na prcsunptian at abuse.


          n   Llhe 39d is equat to or more than tine 41b. On the lop ot page 1 of rh s form, check box2, Therc is a
              p.esrmprion oiabrse, Yo! may iillour Part 4 it you c aim speciat cncumslances. Then go to part 5.



                 Give Derails About Special Circumstances

 43 ooyoo haveanyspecial circumstances thatjustify additionat expenses oradjustmohts of current monlhty incomeforwhich rhere is no
     reasonable alternalive? 11 l.l.S                       C    5 707(o)(2nB)


     I No coto pad 5,
     tr   Yes.   Fil    in   lhefolowi.g info.mation. Allfiglres should reilect your average monlhlyexpense or ncome adjuslment for each
                 iten. You may inc ude expensesyou lsted tn tine 25.

                 You musl glve a delailed expanaton ofthe specta circumstances thatmake the expenses or ncome adjustmenls
                 necessaryand reasonable. Yo! musl also give yourcase truslee documenralon of your actuat erpenses or Income
                 adjustmenls.



                  Giveadetailed explanation oflhespecial cifcumstances                                                 Averago nonthly expense
                                                                                                                       o. income adjusrment

                                                                                                                            $

                                                                                                                            $

                                                                                                                            5

                                                                                                                            $


                 Sign Below
                         ing   here,ldeclare !nder pe                                                         lhis stalemenland in anvallachmenls is lrue and coirecr.


                              LLrisa   Casl:non
                 signal!.e ofOeblor
       o.t" IllstlSntg
                                                  1



                 ]\,IIV/DD /YYYY




                                                                                 chapter 7 Means Test Calculaiion
sdnwre copyishr   (c)   reet2or   a   ess
          Case 2:18-bk-25066-BB              Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42   Desc
                                             Main Document    Page 57 of 62
 osbrdr    l\,4aria   Luisa Castanon


                                       Current Monthly Income Details for the Debtor

Debtor Income Detaih:
Income tor rhe Period 06/01t2018 to 11l3Ol2O1A

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissjons
Source oflncome: Employment lncome
Year-to-Dat€ Incomei
Sta{tingYear-to-Datelncome: $8.714.88 ftomcheckdared 5/31/2018
Ending Year+o.Dare Income: $20,9s1,41 ftom ct'cct dur"d--llEcuml-
Income for six-monLh penod tEnding-slaning): $12,236 53
Average Monthly Income: $2.039.42        .




                                                  ChaDter 7 Means Test Calculation
sdnw6 coryishr   (c) 1esr2013   tusr
             Case 2:18-bk-25066-BB                        Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42   Desc
                                                          Main Document    Page 58 of 62
 Dsbb   r     Maria Luisa Castanon

                                         Current Monthly Income Details for the Debtor's Spouse

Spotse Income Detsils:
Income for the Period 06/01l2O1Ato               ll3Dl2j1a
Line 2 - Gross wages, salary,lips, bonuses, overtime, commissions
Sourc€ of Income: Employment Income
Income by Month:
 6 Months Ago:                      06/2018               s5,585.64
 5 Months Ago:
 4 Months Ago:
                                  --o7m18----
                                                -z
                                                -02018
                                                          $5,137.44
                                                          s5,o24.29
 3 Months Agol
 2 Months Ago:
                                  --
                                  --       ---10i    8       --l6J-oo.oo
 Last Month:                                    11t2018              $5,162.00
                                                           -$c1-0a-7
                                                                $5,200.56




otticial For.r' 122N2                                         ChaDter 7 Means Test Calculation
so'rYats coryiqhr (c)   rsc2o13   Bssr
        Case 2:18-bk-25066-BB                         Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42                                                 Desc
                                                      Main Document    Page 59 of 62
Atiorney or Parly Name, Address, Telephone & FAX Nos.,                            FOR COURT USE ONLY
State Bar No. & EmailAddress
James Geofifey Beime 163755
 3333 East Concours Street
 Building 7, Suiie 7101
 Oniaio, CA 91764
 (909) 944-7777 Fax:' (909) 494-4173
 California Siate Bar Number: 163755 CA
jbeirne@beimelawfirm.corn




tr   Debtor(s) appearing without an aftorney
     Attorney for Debtor


                                              UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

ln
                                                                                  CASE NO.:
           IVa a Luisa Castanon
                                                                                  CHAPTER:7




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                  ILBR 1007"1(a)l

                                                               Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting                     of 3
                                                                               sheet(s) is complete, correct, and


                                                                                                                                                     ivt
                                                                                         Signature of Debtor         1


Date:
                                                                                         Srgnature ol Debtor 2 (joint deblo0 ) (ii applicable)

Dale:
                                                                                         Srgnature of Atlorney lor Debtof (il applicable)




                 This   fom   s   optional.ll has be€n aFproved ror use nlhe United Siatas BankrultcvCourr for thd Canl6l Disrrict of   Ca ifomia.

                                                                                                  F 1 OO7-,I.MAILING.LIST.VERIFICATION
Case 2:18-bk-25066-BB   Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42   Desc
                        Main Document    Page 60 of 62


                    Maria Luisa Castanon
                    I nq41 c: r:^^c r cr 166r
                    Whlttier,      CA 90606

                    T:mae   ca^ffF-',   e-i    -^-
                    Rancho Law Group
                    3333 East Concours         Street
                    Buildlng 7, Suite         ? 1.01
                    Ontarlo. CA 91?64

                    Office Of The U.S. Trustee
                    3685 Main Street. Suite 300
                    Riverside, CA 92 50I
Case 2:18-bk-25066-BB   Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42   Desc
                        Main Document    Page 61 of 62


                    Brenda Rodriguez
                    c/o Erank A. Sanzo, Esq.
                    1818 W. Beverly B.Lvd., Suite 102
                    Montebello, CA 90540

                    Capital Auto Finance
                    ?933 Preston Road
                    Plano, TX ?5024

                    Chase Card Services
                    a^rrach^.^an^a  n6^r
                    Po Box 152 98
                    Wi lm.ington, DE 19850


                    Citibank/The Home Depot
                    Attn i Recove rylCentraf l zed Bankruptcy
                    Po Box 790034
                    St l,ouis, MO 63179


                    Curacao
                    Attn:  LegaL Dept
                    1605 liest OLympic Bl.vd; Suite       Suite   600
                    Los Angeles, CA 9 001.5

                    Dept of Ed / 582 / Nelnet
                    Attn : Claims
                    Po Box 82505
                    Lincoln,     NE   68   501


                    Guilfermina Melano
                    c/o Frank A. Sanzo, Esq.
                    l8'9 W Pcvarl'r Flv'r        s.ira   102
                    Montebello, CA 90640

                    Jose Reyes
                    10943 Saragosa Street.
                    Whittier,    CA 90606
Case 2:18-bk-25066-BB   Doc 1 Filed 12/31/18 Entered 12/31/18 13:59:42   Desc
                        Main Document    Page 62 of 62


                    Mr, Cooper
                    Attn: Bankruptcy
                    8950 Cypress l,iaters BIvd.
                    Coppell, TX    7   5019


                    Visa Dept Store Nationa-l Bank/Macy,
                    Attn: Bankruptcy
                    Po Box 8053
                    Mason, OH 45040
